


Exhibit 10.43

 

LEASE

 

BRITANNIA LIFE SCIENCE CENTER

 

BAYSIDE ACQUISITION, LLC,,

 

a Delaware limited liability company

 

as Landlord,

 

and

 

KALOBIOS PHARMACEUTICALS, INC.,

 

a Delaware corporation,

 

as Tenant.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

5

3.

BASE RENT

8

4.

ADDITIONAL RENT

8

5.

USE OF PREMISES

14

6.

SERVICES AND UTILITIES

18

7.

REPAIRS

19

8.

ADDITIONS AND ALTERATIONS

20

9.

COVENANT AGAINST LIENS

21

10.

INSURANCE

22

11.

DAMAGE AND DESTRUCTION

23

12.

NONWAIVER

25

13.

CONDEMNATION

25

14.

ASSIGNMENT AND SUBLETTING

25

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

28

16.

HOLDING OVER

29

17.

ESTOPPEL CERTIFICATES

29

18.

SUBORDINATION

30

19.

DEFAULTS; REMEDIES

30

20.

COVENANT OF QUIET ENJOYMENT

32

21.

SECURITY DEPOSIT

33

22.

COMMUNICATIONS AND COMPUTER LINE

33

23.

SIGNS

33

24.

COMPLIANCE WITH LAW

34

25.

LATE CHARGES

34

26.

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

35

27.

ENTRY BY LANDLORD

35

28.

TENANT PARKING

35

29.

MISCELLANEOUS PROVISIONS

36

 

 

 

EXHIBITS

 

 

A

OUTLINE OF PREMISES

A-1

PROJECT SITE PLAN

B

INTENTIONALLY OMITTED

C

FORM OF NOTICE OF LEASE TERM DATES

D

FORM OF TENANT’S ESTOPPEL CERTIFICATE

E

ENVIRONMENTAL QUESTIONNAIRE

 

i

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

Abatement Event

32

Advocate Arbitrators

7

Alterations

20

Applicable Laws

34

Base Rent

8

Brokers

39

Building

4

Common Areas

4

Comparable Buildings

6

Contemplated Effective Date

27

Contemplated Transfer Space

27

Direct Expenses

8

Eligibility Period

32

Estimate

13

Estimate Statement

13

Estimated Direct Expenses

13

Expense Year

8

Force Majeure

37

Intention to Transfer Notice

27

Landlord

1

Landlord Parties

22

Landlord Repair Notice

24

L-C

33

L-C Amount

33

Lease

1

Lease Expiration Date

5

Lease Term

5

Lease Year

5

Lines

33

Mail

38

Net Worth

28

Neutral Arbitrator

7

New Improvements

23

Notices

38

Operating Expenses

9

Option Conditions

5

Option Rent

6

Option Term

5

Outside Agreement Date

6

Premises

4

Project,

4

Rent Commencement Date

5

Sign Specifications

33

Statement

12

Subject Space

25

Summary

1

Tax Expenses

11

Tenant

1

Tenant’s Share

12

Tenant’s Subleasing Costs

27

 

ii

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Transfer Notice

25

Transferee

25

 

iii

--------------------------------------------------------------------------------


 

BRITANNIA LIFE SCIENCE CENTER

 

LEASE

 

This Lease (the “Lease”), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the “Summary”), below, is made by and
between BAYSIDE ACQUISITION, LLC, a Delaware limited liability company
(“Landlord”), and KALOBIOS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

DESCRIPTION

 

 

1.                                      Date:

December 6, 2013

 

 

2.                                      Premises

 

(Article 1).

 

 

 

2.1                               Building:

442 Littlefield Avenue
South San Francisco, California
Containing approximately 24,351 rentable square feet.

 

 

2.2                               Premises:

Approximately 24,351 rentable square feet of space consisting of the entire
Building, which includes 2,236 rentable square feet designated as flex-space
(the “Flex Space”) as further set forth in Exhibit A to the Lease.

 

 

3.                                      Lease Term

 

(Article 2).

 

 

 

3.1                               Length of Term:

Approximately five (5) years.

 

 

3.2                               Lease Commencement Date:

The later to occur of (i) the date upon which Landlord delivers the Premises to
Tenant, with all Landlord Work completed per Exhibit B, and (ii) July 1, 2014.

 

 

3.3                               Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day immediately preceding the fifth (5th) anniversary of the Lease
Commencement Date; or, if the Lease Commencement Date shall be other than the
first day of a calendar month, then the last day of the month in which the fifth
(5th) anniversary of the Lease Commencement Date occurs.

 

 

Bayside Acquisition, LLC
[Britannia Life Science Center]
[KaloBios Pharmaceuticals, Inc.]

 

--------------------------------------------------------------------------------


 

4.                                      Base Rent (Article 3):

 

 

 

Lease Year

 

Monthly
Installment
of Base Rent

 

Monthly Base
Rent per Rentable
Square Foot

 

 

 

1*+

 

$

57,499.00

*+

$

2.60

 

 

 

2*

 

$

59,268.20

*

$

2.68

 

 

 

3**

 

$

67,168.34

**

$

2.76

 

 

 

4

 

$

69,183.39

 

$

2.84

 

 

 

5

 

$

71,258.89

 

$

2.93

 

 

 

--------------------------------------------------------------------------------

*Note:  During the first twenty-four (24) months of the Lease Term, Base Rent
has been calculated as if the Premises contained only 22,115 rentable square
feet of space (i.e., as if the Premises did not include the Flex Space);
provided, however, in the event Tenant elects to use any portion of the
“Improvement Allowance”, as set forth in Section 1.1.4 of this Lease, prior to
the twenty-fifth (25th) month of the Lease Term, then Tenant shall commence
paying Base Rent as if the Premises contained 24,351 rentable square feet of
space effective as of the date of the first disbursement of the Improvement
Allowance is made by Landlord.  Notwithstanding the method of Base Rent
calculation, for all other purposes the Premises shall be deemed to contain
24,351 rentable square feet of space..  Such reduced Base Rent shall not affect
Tenant’s rights to use the entire Premises under the Lease or Tenant’s
obligation to pay Tenant’s Share of Direct Expenses as well as for all utilities
and other services with respect to the entire Premises under the Lease.

 

**Note: In the event Tenant does not terminate this Lease pursuant to the terms
of Section 2.3 of this Lease, then Tenant shall have no obligation to pay any
Base Rent for the Premises attributable to the thirty-seventh (37th) and
thirty-eighth (38th) full calendar months of the Lease Term

 

+Note:  Tenant shall have no obligation to pay any Base Rent for the Premises
attributable to the first three (3) months of the Lease Term (the “Base Rent
Abatement Period”); provided, however, Tenant shall be required to pay Tenant’s
Share of Direct Expenses attributable to such period, as well as for all
utilities and other services.

 

5.                                      Improvement Allowance (Section 1.1.4):

$160,000.00.

 

 

FF&E Allowance (Section 1.1.5):

$100,000.00

 

 

6.                                      Tenant’s Share

 

(Article 4):

100%. 

 

2

--------------------------------------------------------------------------------


 

7.                                      Permitted Use

 

(Article 5):

The Premises shall be used only for general office, research and development,
engineering, laboratory, storage and/or warehouse uses, including, but not
limited to, administrative offices and other lawful uses reasonably related to
or incidental to such specified uses, all (i) consistent with first class life
sciences projects in the South San Francisco, California, area (“First
Class Life Sciences Projects”), and (ii) in compliance with, and subject to,
applicable laws and the terms of this Lease. 

 

 

8.                                      Letter of Credit

 

(Article 21):

$142,517.78.

 

 

9.                                      Parking

 

(Article 28):

3.0 unreserved parking spaces for every 1,000 rentable square feet of the
Premises, subject to the terms of Article 28 of the Lease.

 

 

10.                               Address of Tenant
(Section 29.18):

KaloBios Pharmaceuticals, Inc.
442 Littlefield Avenue
South San Francisco, CA 94080
Attention: Chief Legal Officer

with a copy to:

Hopkins & Carley, ALC
200 Page Mill Road, Suite 200
Palo Alto, CA 94306
Attention:  Garth E. Pickett, Esq.

 

 

11.                               Address of Landlord

 

(Section 29.18):

See Section 29.18 of the Lease.

 

 

12.                               Broker(s)

CBRE, Inc. and Jones Lang LaSalle

(Section 29.24):

 

 

3

--------------------------------------------------------------------------------


 

1.                                      PREMISES, BUILDING, PROJECT, AND COMMON
AREAS

 

1.1                               Premises, Building, Project and Common Areas.

 

1.1.1                     The Premises.  Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the premises set forth in Section 2.2 of the
Summary (the “Premises”).  The outline of the Premises is set forth in Exhibit A
attached hereto.  The outline of the “Building” and the “Project,” as those
terms are defined in Section 1.1.2 below, are further depicted on the Site Plan
attached hereto as Exhibit A-1.  The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions herein set
forth, and Tenant covenants as a material part of the consideration for this
Lease to keep and perform each and all of such terms, covenants and conditions
by it to be kept and performed and that this Lease is made upon the condition of
such performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the “Common Areas,” as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the “Project,”
as that term is defined in Section 1.1.2, below.  Accordingly, as of the Lease
Commencement Date, Tenant shall accept the Premises in its presently existing
“as-is” condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises except
as otherwise expressly set forth in this Lease.

 

1.1.2                     The Building and The Project.  The Premises
constitutes the entire building set forth in Section 2.1 of the Summary (the
“Building”).  The Building is part of an office project currently known as
“Britannia Life Science Center.”  The term “Project,” as used in this Lease,
shall mean (i) the Building and the Common Areas, (ii) the land (which is
improved with landscaping, parking facilities, commonly known as 100 Kimball and
180 Kimball, South San Francisco, California and other improvements) described
on Exhibit A-1, (iii) the other office/laboratory buildings located in the
project known as “Britannia Life Science Center”, and the land upon which such
adjacent office/laboratory buildings are located, and (iv) at Landlord’s
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project.

 

1.1.3                     Common Areas.  Tenant shall have the non-exclusive
right to use in common with other tenants in the Project, and subject to the
rules and regulations referred to in Article 5 of this Lease, those portions of
the Project which are provided, from time to time, for use in common by
Landlord, Tenant and any other tenants of the Project (such areas, together with
such other portions of the Project designated by Landlord, in its discretion,
are collectively referred to herein as the “Common Areas”).  The manner in which
the Common Areas are maintained and operated shall be at the sole discretion of
Landlord and the use thereof shall be subject to such rules, regulations and
restrictions as Landlord may make from time to time.  Landlord reserves the
right to close temporarily, make alterations or additions to, or change the
location of elements of the Project and the Common Areas, provided that, in
connection therewith, Landlord shall perform such closures, alterations,
additions or changes in a commercially reasonable manner and, in connection
therewith, shall use commercially reasonable efforts to minimize any material
interference with Tenant’s use of and access to the Premises.

 

1.1.4                     Improvement Allowance.  Tenant shall have the right,
effective as of the Lease Commencement Date, to elect to cause Landlord to
provide an improvement allowance in the amount set forth in Section 5 of the
Summary (the “Improvement Allowance”) to be used by Tenant in connection with
“Alterations”, as defined in Section 8.1, below, in the Flex Space only.  Tenant
may elect to use the Improvement Allowance by written notice to Landlord
(subject to the final sentence of this Section 1.1.4).  If Tenant so elects to
use the Improvement Allowance, Landlord shall disburse the Improvement Allowance
to Tenant following Tenant’s completion of Alterations in accordance with the
terms of Article 8, below, to reimburse Tenant the actual costs incurred by
Tenant in connection with such Alterations.  The Improvement Allowance shall not
be made available to reimburse Tenant for any moving or relocation expenses,
furniture or fixtures, telephone or data cabling, signage or personal property. 
Landlord shall not charge Tenant any supervisory fee in connection with
Alterations paid for by the Improvement Allowance, but, as provided in
Section 8.4, below, Tenant shall reimburse Landlord for Landlord’s actual
out-of-pocket fees incurred with respect to any third party consultants or
service providers engaged by Landlord in connection with the review and approval
of plans relating to such Alterations, not to exceed $3,000.00. 

 

--------------------------------------------------------------------------------


 

The disbursement of the Improvement Allowance shall be in accordance with
Landlord’s standard disbursement procedures, which may include the requirement
that Tenant provide invoices or other reasonable evidence of the amounts
expended by Tenant, and lien releases or waivers as applicable.  Any amount of
the Improvement Allowance that is not disbursed or claimed as of the date that
is thirty (30) months after the Lease Commencement Date shall revert to Landlord
and Tenant shall have no further rights thereto.

 

1.1.5                     FF&E Allowance.  Landlord hereby grants Tenant an
allowance in the amount set forth in Section 5 of the Summary (the “FF&E
Allowance”) to reimburse Tenant for the costs of furniture, fixtures and
equipment installed by Tenant in the Premises (collectively, the “Allowance
Items”).  Landlord shall disburse the FF&E Allowance to Tenant within forth-five
(45) days after Tenant’s delivery of invoices marked paid or other evidence of
costs expended by Tenant for Allowance Items.  Any amount of the FF&E Allowance
that remains unclaimed as of the later of December 31, 2014, or six (6) months
after delivery of the Premises, shall revert to Landlord and Tenant shall have
no further rights with respect thereto.

 

1.2                               Rentable Square Feet of Premises.  For
purposes of this Lease, “rentable square feet” of the Premises shall be deemed
as set forth in Section 2.2 of the Summary.

 

1.3                               Beneficial Occupancy.  Notwithstanding any
provision to the contrary contained herein, but subject to the terms of this
Section 1.3, below, in the event that Landlord’s delivery of the Premises occurs
prior to July 1, 2014, Tenant shall have the right to occupy the Premises for
the “Permitted Use,” as that term is defined in Section 7 of the Summary,
commencing upon Landlord’s delivery of the Premises and continuing until the
Lease Commencement Date (the “Beneficial Occupancy Period”), as though the Lease
Commencement Date had occurred (although the Lease Commencement Date shall not
actually occur until the occurrence of the same pursuant to Article 2, below),
provided that (A) a temporary certificate of occupancy shall have been issued by
the appropriate governmental authorities for the Premises, (B) Tenant shall have
paid any and all amounts owing as of such date to Landlord under the terms of
this Lease, (C) Tenant shall have obtained and provided Landlord with evidence
of the insurance required to be carried by Tenant under the terms of this Lease,
and (D) all of the terms and conditions of this Lease shall apply during
Tenant’s occupancy of the Premises throughout the Beneficial Occupancy Period,
other than Tenant’s obligation to pay “Base Rent,” as that term is defined in
Article 3 below, and “Tenant’s Share” of the annual “Direct Expenses,” as those
terms are defined in Sections 4.2.6 and 4.2.2 of this Lease, respectively.

 

2.LEASE TERM; OPTION TERM

 

2.1                               Lease Term.  The terms and provisions of this
Lease shall be effective as of the date of this Lease (the “Lease Commencement
Date”).  The term of this Lease (the “Lease Term”) shall be as set forth in
Section 3.1 of the Summary, shall commence on the date set forth in Section 3.2
of the Summary (the “Lease Commencement Date”), and shall terminate on the date
set forth in Section 3.3 of the Summary (the “Lease Expiration Date”) unless
this Lease is sooner terminated as hereinafter provided.  For purposes of this
Lease, the term “Lease Year” shall mean each consecutive twelve (12) month
period during the Lease Term.  At any time during the Lease Term, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit C, attached
hereto, as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within ten (10) business days of
receipt thereof.

 

2.2                               Option Term.

 

2.2.1                     Option Right.  Landlord hereby grants to Tenant one
(1) option to extend the Lease Term for a period of five (5) years (the “Option
Term”), which option shall be irrevocably exercised only by written notice
delivered by Tenant to Landlord not more than twelve (12) months nor less than
nine (9) months prior to the expiration of the initial Lease Term, provided that
the following conditions (the “Option Conditions”) are satisfied:  (i) as of the
date of delivery of such notice, Tenant is not in default under this Lease,
after the expiration of any applicable notice and cure period; and (ii)  the
Lease then remains in full force and effect and Tenant occupies more than fifty
percent (50%) of the Premises at the time the option to extend is exercised and
as of the commencement of the Option Term.  Landlord may, at Landlord’s option,
exercised in Landlord’s sole and absolute discretion, waive any of the Option
Conditions in which case the option, if otherwise properly exercised by Tenant,

 

5

--------------------------------------------------------------------------------


 

shall remain in full force and effect.  Upon the proper exercise of such option
to extend, and provided that Tenant satisfies all of the Option Conditions
(except those, if any, which are waived by Landlord), the Lease Term, as it
applies to the Premises, shall be extended for a period of five (5) years.  The
rights contained in this Section 2.2 may be exercised by Tenant or an assignee
of Tenant’s entire interest in this Lease as approved in accordance with the
terms of Article 14, below, (and not by any sublessee or other “Transferee,” as
that term is defined in Section 14.1 of this Lease).

 

2.2.2                     Option Rent.  The annual Rent payable by Tenant during
the Option Term (the “Option Rent”) shall be equal to the “Fair Rental Value,”
as that term is defined below, for the Premises as of the commencement date of
the Option Term.  The “Fair Rental Value,” as used in this Lease, shall be equal
to the annual rent per rentable square foot (including additional rent and
considering any “base year” or “expense stop” applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, for a comparable lease term,
in an arm’s length transaction, which comparable space is located in the
“Comparable Buildings,” as that term is defined in this Section 2.2.2, below
(transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”), taking into consideration all relevant factors,
including the following concessions (the “Concessions”):  (a) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, and taking into account the value, if any,
of the existing improvements in the subject space, such value to be based upon
the age, condition, design, quality of finishes and layout of the improvements
and the extent to which the same can be utilized by a general office user other
than Tenant; and (c) other reasonable monetary concessions being granted such
tenants in connection with such comparable space; provided, however, that in
calculating the Fair Rental Value, no consideration shall be given to (i) the
fact that Landlord is or is not required to pay a real estate brokerage
commission in connection with Tenant’s exercise of its right to extend the Lease
Term, or the fact that landlords are or are not paying real estate brokerage
commissions in connection with such comparable space, and (ii) any period of
rental abatement, if any, granted to tenants in comparable transactions in
connection with the design, permitting and construction of tenant improvements
in such comparable spaces.  The Fair Rental Value shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as a letter of credit or guaranty, for
Tenant’s Rent obligations in connection with Tenant’s lease of the Premises
during the Option Term.  Such determination shall be made by reviewing the
extent of financial security then generally being imposed in Comparable
Transactions from tenants of comparable financial condition and credit history
to the then existing financial condition and credit history of Tenant (with
appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants).  The Concessions
(A) shall be reflected in the effective rental rate (which effective rental rate
shall take into consideration the total dollar value of such Concessions as
amortized on a straight-line basis over the applicable term of the Comparable
Transaction (in which case such Concessions evidenced in the effective rental
rate shall not be granted to Tenant)) payable by Tenant, or (B) at Landlord’s
election, all such Concessions shall be granted to Tenant in kind.  The term
“Comparable Buildings” shall mean the Building and those other life sciences
buildings which are comparable to the Building in terms of age (based upon the
date of completion of construction or major renovation of to the building),
quality of construction, level of services and amenities, size and appearance,
and are located in South San Francisco, California and the surrounding
commercial area.

 

2.2.3                     Determination of Option Rent.  In the event Tenant
timely and appropriately exercises an option to extend the Lease Term, Landlord
shall notify Tenant of Landlord’s determination of the Option Rent on within
thirty (30) days after Tenant’s exercise of the option.  If Tenant, on or before
the date which is ten (10) days following the date upon which Tenant receives
Landlord’s determination of the Option Rent, in good faith objects to Landlord’s
determination of the Option Rent, then Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts.  If Landlord and
Tenant fail to reach agreement within ten (10) days following Tenant’s objection
to the Option Rent (the “Outside Agreement Date”), then each party shall make a
separate determination of the Option Rent, as the case may be, within five
(5) days, and such determinations shall be submitted to arbitration in
accordance with Sections 2.2.3.1 through 2.2.3.7, below.  If Tenant fails to
object to Landlord’s determination of the Option Rent within the time period set
forth herein, then Tenant shall be deemed to have objected to Landlord’s
determination of Option Rent.

 

6

--------------------------------------------------------------------------------


 

2.2.3.1           Landlord and Tenant shall each appoint one arbitrator who
shall be, at the option of the appointing party, a real estate broker, appraiser
or attorney who shall have been active over the five (5) year period ending on
the date of such appointment in the leasing or appraisal, as the case may be, of
other class A life sciences buildings located in the South San Francisco market
area.  The determination of the arbitrators shall be limited solely to the issue
of whether Landlord’s or Tenant’s submitted Option Rent is the closest to the
actual Option Rent, taking into account the requirements of Section 2.2.2 of
this Lease, as determined by the arbitrators.  Each such arbitrator shall be
appointed within fifteen (15) days after the Outside Agreement Date.  Landlord
and Tenant may consult with their selected arbitrators prior to appointment and
may select an arbitrator who is favorable to their respective positions.  The
arbitrators so selected by Landlord and Tenant shall be deemed “Advocate
Arbitrators.”

 

2.2.3.2           The two (2) Advocate Arbitrators so appointed shall be
specifically required pursuant to an engagement letter within ten (10) days of
the date of the appointment of the last appointed Advocate Arbitrator to agree
upon and appoint a third arbitrator (“Neutral Arbitrator”) who shall be
qualified under the same criteria set forth hereinabove for qualification of the
two Advocate Arbitrators, except that neither the Landlord or Tenant or either
parties’ Advocate Arbitrator may, directly or indirectly, consult with the
Neutral Arbitrator prior or subsequent to his or her appearance.  The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord’s counsel and Tenant’s counsel.

 

2.2.3.3           The three arbitrators shall, within thirty (30) days of the
appointment of the Neutral Arbitrator, reach a decision as to whether the
parties shall use Landlord’s or Tenant’s submitted Option Rent, and shall notify
Landlord and Tenant thereof.

 

2.2.3.4           The decision of the majority of the three arbitrators shall be
binding upon Landlord and Tenant.

 

2.2.3.5           If either Landlord or Tenant fails to appoint an Advocate
Arbitrator within fifteen (15) days after the Outside Agreement Date, then
either party may petition the presiding judge of the Superior Court of San Mateo
County to appoint such Advocate Arbitrator subject to the criteria in
Section 2.2.3.1 of this Lease, or if he or she refuses to act, either party may
petition any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.

 

2.2.3.6           If the two (2) Advocate Arbitrators fail to agree upon and
appoint the Neutral Arbitrator, then either party may petition the presiding
judge of the Superior Court of San Mateo County to appoint the Neutral
Arbitrator, subject to criteria in Section 2.2.3.1 2 of this Lease, or if he or
she refuses to act, either party may petition any judge having jurisdiction over
the parties to appoint such arbitrator.

 

2.2.3.7           The cost of the Neutral Arbitrator shall be paid by Landlord
and Tenant equally, and each party will bear the cost of their Advocate
Arbitrator.

 

2.2.3.8           In the event that the Option Rent shall not have been
determined pursuant to the terms hereof prior to the commencement of the Option
Term, Tenant shall be required to pay the Option Rent initially provided by
Landlord to Tenant, and upon the final determination of the Option Rent, the
payments made by Tenant shall be reconciled with the actual amounts of Option
Rent due, and the appropriate party shall make any corresponding payment to the
other party.

 

2.3                               Early Termination Right.  Provided that Tenant
is not in default under the Lease, after expiration of any applicable notice and
cure periods, as of the date of Tenant’s delivery of the “Termination Notice,”
as that term is defined below, the Original Tenant and any Permitted Assignee
only shall have the right to terminate this Lease effective as of the last day
of the thirty-sixth (36th) full calendar month of the Lease Term (the
“Termination Date”), provided that (i) Tenant delivers written notice (the
“Termination Notice”) to Landlord on or before the the last day of the
twenty-fourth (24th) full calendar month of the Lease Term, stating Tenant’s
election to terminate the Lease pursuant to the terms and conditions of this
Section 2.3, (ii) concurrent with Tenant’s delivery of the Termination Notice,
Tenant delivers to Landlord the Termination Fee, as consideration for and as a
condition precedent to such early termination.  Provided that Tenant property
and timely delivers the Termination Notice and

 

7

--------------------------------------------------------------------------------


 

Termination Fee, this Lease shall automatically terminate and be of no further
force or effect and Landlord and Tenant shall be relieved of their respective
obligations under the Lease as of the Termination Date, except for those
obligations set forth in the Lease which relate to the period prior to the
Termination Date and/or that specifically survive the expiration or earlier
termination of the Lease.  The “Termination Fee” shall mean the unamortized
amount (calculated with interest at a rate equal to 9% per annum), as of the
Termination Date, of the Improvement Allowance and brokerage commissions paid or
provided by Landlord in connection with this Lease.  In the event Tenant does
not terminate this Lease pursuant to the terms of this Section 2.3, then Tenant
shall have no obligation to pay any Base Rent for the Premises attributable to
the thirty-seventh (37th) and thirty-eighth (38th) full calendar months of the
Lease Term

 

3.                                      BASE RENT                       Tenant
shall pay, without prior notice or demand, to Landlord or Landlord’s agent at
the management office of the Project, or, at Landlord’s option, at such other
place as Landlord may from time to time designate in writing, by a check for
currency which, at the time of payment, is legal tender for private or public
debts in the United States of America, base rent (“Base Rent”) as set forth in
Section 4 of the Summary, payable in equal monthly installments as set forth in
Section 4 of the Summary in advance on or before the first day of each and every
calendar month during the Lease Term, commencing on the Lease Commencement Date,
without any setoff or deduction whatsoever.  The Base Rent for the first full
month of the Lease Term following the expiration of the Base Rent Abatement
Period and any Beneficial Occupancy Period shall be paid at the time of Tenant’s
execution of this Lease.  If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.

 

4.                                      ADDITIONAL RENT

 

4.1                               General Terms.

 

4.1.1                     Direct Expenses; Additional Rent.  In addition to
paying the Base Rent specified in Article 3 of this Lease, Tenant shall pay
Tenant’s Share of the annual Direct Expenses.  Such payments by Tenant, together
with any and all other amounts payable by Tenant to Landlord pursuant to the
terms of this Lease, are hereinafter collectively referred to as the “Additional
Rent”, and the Base Rent and the Additional Rent are herein collectively
referred to as “Rent.”  All amounts due under this Article 4 as Additional Rent
shall be payable for the same periods and in the same manner as the Base Rent. 
Without limitation on other obligations of Tenant which survive the expiration
of the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive the expiration of the Lease Term.

 

4.1.2                     Triple Net Lease.  Landlord and Tenant acknowledge
that, except as otherwise provided to the contrary in this Lease, it is their
intent and agreement that this Lease be a “TRIPLE NET” lease and that as such,
the provisions contained in this Lease are intended to pass on to Tenant or
reimburse Landlord for the costs and expenses reasonably associated with this
Lease, the Building and the Project, and Tenant’s operation therefrom.  To the
extent such costs and expenses payable by Tenant cannot be charged directly to,
and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

 

4.2                               Definitions of Key Terms Relating to
Additional Rent.  As used in this Article 4, the following terms shall have the
meanings hereinafter set forth:

 

4.2.1                     Intentionally Deleted.

 

4.2.2                     “Direct Expenses” shall mean “Operating Expenses” and
“Tax Expenses.”

 

4.2.3                     “Expense Year” shall mean each calendar year in which
any portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires, provided that Landlord, upon notice to Tenant, may
change the Expense Year from time to time to any other twelve (12) consecutive
month period, and,

 

8

--------------------------------------------------------------------------------


 

in the event of any such change, Tenant’s Share of Direct Expenses shall be
equitably adjusted for any Expense Year involved in any such change.

 

4.2.4                     “Operating Expenses” shall mean all expenses, costs
and amounts of every kind and nature which Landlord pays or accrues during any
Expense Year because of or in connection with the ownership, management,
maintenance, security, repair, replacement, restoration or operation of the
Project, or any portion thereof.  Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following:  (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections, and the costs incurred in connection with
a governmentally mandated transportation system management program or similar
program; (iii) the cost insurance premiums for all insurance carried by Landlord
in connection with the Project and Premises as reasonably determined by
Landlord; (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) the cost of parking area operation, repair,
restoration, and maintenance; (vi) fees and other costs, including management
fees to the extent allowed in (v), below, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Project; (vii) payments under any equipment rental agreements and the fair
rental value of any management office space; (viii) subject to item (f), below,
wages, salaries and other compensation and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Project; (ix) costs under any instrument pertaining to the sharing of costs
by the Project; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Project; (xi) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing;
(xii) amortization (including reasonable interest on the unamortized cost) over
such period of time as Landlord shall reasonably determine, of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project
(A) which are intended to reduce expenses in the operation or maintenance of the
Project, or any portion thereof, or to reduce current or future Operating
Expenses or to enhance the safety or security of the Project or its occupants,
(B) that are required to comply with present or anticipated mandatory
conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in the same good order or condition as on the Lease Commencement Date,
(D) that are required under any governmental law or regulation that was not in
force or effect as of the Lease Commencement Date, or (E) any replacements or
repairs of a capital nature set forth in (x), above, provided, however, that any
capital expenditure shall be amortized (including reasonable interest on the
amortized cost as reasonably determined by Landlord) over the reasonable useful
life of such capital item; and (xiv) costs, fees, charges or assessments imposed
by, or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute “Tax Expenses” as that term
is defined in Section 4.2.5, below, and (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building, including, without
limitation, any covenants, conditions and restrictions affecting the property,
and reciprocal easement agreements affecting the property, any parking licenses,
and any agreements with transit agencies affecting the Property, including any
costs under Section 29.31, below (collectively, “Underlying Documents”).  Costs
incurred as a result of insurance deductible amounts shall be included in
Operating Expenses only in the manner provided in this Section 4.2.4, and only
to the extent otherwise allowed to be included in Operating Expenses by this
Section 4.2.4.  Notwithstanding the foregoing, for purposes of this Lease,
Operating Expenses shall not, however, include:

 

(a)                                 costs, including legal fees, space planners’
fees, advertising and promotional expenses, and brokerage fees incurred in
connection with the original construction or development, or original or future
leasing of the Project, and costs, including permit, license and inspection
costs, incurred with respect to the installation of tenant improvements made for
new tenants initially occupying space in the Project after the Lease
Commencement Date or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project (excluding, however, such costs relating to any common areas of the
Project or parking facilities);

 

9

--------------------------------------------------------------------------------


 

(b)                                 except as set forth in items (xii), (xiii),
and (xiv) above, depreciation, interest and principal payments on mortgages and
other debt costs, if any, penalties and interest, costs of capital repairs and
alterations, and costs of capital improvements and equipment;

 

(c)                                  costs for which the Landlord is reimbursed
by any tenant or occupant of the Project or by insurance by its carrier or any
tenant’s carrier or by anyone else, and electric power costs for which any
tenant directly contracts with the local public service company;

 

(d)                                 any bad debt loss, rent loss, or reserves
for bad debts or rent loss;

 

(e)                                  costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord, as the
same are distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting costs associated with
the operation of the Project).  Costs associated with the operation of the
business of the partnership or entity which constitutes the Landlord include
costs of partnership accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of the Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of the Landlord’s interest in the Project, and costs incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants or occupants;

 

(f)                                   the wages and benefits of any employee who
does not devote substantially all of his or her employed time to the Project
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Project vis-a-vis time spent on matters unrelated to operating
and managing the Project; provided, that in no event shall Operating Expenses
for purposes of this Lease include wages and/or benefits attributable to
personnel above the level of Project manager;

 

(g)                                  amount paid as ground rental for the
Project by the Landlord;

 

(h)                                 except for a Project management fee to the
extent allowed pursuant to item (l) below, overhead and profit increment paid to
the Landlord or to subsidiaries or affiliates of the Landlord for services in
the Project to the extent the same exceeds the costs of such services rendered
by qualified, first-class unaffiliated third parties on a competitive basis;

 

(i)                                     any compensation paid to clerks,
attendants or other persons in commercial concessions operated by the Landlord,
provided that any compensation paid to any concierge at the Project shall be
includable as an Operating Expense;

 

(j)                                    rentals and other related expenses
incurred in leasing air conditioning systems, elevators or other equipment which
if purchased the cost of which would be excluded from Operating Expenses as a
capital cost, except equipment not affixed to the Project which is used in
providing janitorial or similar services and, further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Project ;

 

(k)                                 all items and services for which Tenant or
any other tenant in the Project reimburses Landlord or which Landlord provides
selectively to one or more tenants (other than Tenant) without reimbursement;

 

(l)                                     any costs expressly excluded from
Operating Expenses elsewhere in this Lease;

 

(m)                             rent for any office space occupied by Project
management personnel to the extent the size or rental rate of such office space
exceeds the size or fair market rental value of office space occupied by
management personnel of the comparable buildings in the vicinity of the
Building, with adjustment where appropriate for the size of the applicable
project;

 

10

--------------------------------------------------------------------------------

 

(n)                                 costs arising from the gross negligence or
willful misconduct of Landlord or its agents, employees, vendors, contractors,
or providers of materials or services; and

 

(o)                                 costs incurred to comply with laws relating
to the investigation, testing and/or removal of hazardous material (as defined
under applicable law) which was in existence in the Building or on the Project
prior to the Lease Commencement Date, and was of such a nature that a federal,
State or municipal governmental authority, if it had then had knowledge of the
presence of such hazardous material, in the state, and under the conditions that
it then existed in the Building or on the Project, would have then required the
removal of such hazardous material or other remedial or containment action with
respect thereto; and costs incurred to remove, remedy, contain, or treat
hazardous material, which hazardous material is brought into the Building or
onto the Project after the date hereof by Landlord or any other tenant of the
Project and is of such a nature, at that time, that a federal, State or
municipal governmental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or other remedial or containment action with respect
thereto;

 

(p)                                 the cost of special services, goods or
materials provided to any other tenant of the Project, and not provided to
Tenant;

 

(q)                                 repairs, alterations, additions,
improvements or replacements needed to rectify or correct any defects in the
original design, materials or workmanship of the Project or common areas;

 

(r)                                    Landlord’s general overhead expenses;

 

(s)                                   legal fees, accountants’ fees (other than
normal bookkeeping expenses) and other expenses incurred in connection with
disputes of tenants or other occupants of the Project or associated with the
enforcement of the terms of any leases with tenants or the defense of Landlord’s
title to or interest in the Project or any part thereof;

 

(t)                                    costs incurred due to a violation by
Landlord or any other tenant of the Project of the terms and conditions of a
lease;

 

(u)                                 self-insurance retentions;

 

(v)                                 Project management fees in excess of three
percent (3%) of gross revenues for the Project;

 

(w)                               any reserve funds.

 

4.2.5                     Taxes.

 

4.2.5.1           “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

 

4.2.5.2           Tax Expenses shall include, without limitation:  (i) Any tax
on the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable

 

11

--------------------------------------------------------------------------------


 

hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises or the improvements thereon.

 

4.2.5.3           Any costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred.  Tax refunds shall be credited against Tax
Expenses and refunded to Tenant regardless of when received, based on the
Expense Year to which the refund is applicable, provided that in no event shall
the amount to be refunded to Tenant for any such Expense Year exceed the total
amount paid by Tenant as Additional Rent under this Article 4 for such Expense
Year.  The foregoing sentence shall survive the expiration or earlier
termination of this Lease.  If Tax Expenses for any period during the Lease Term
or any extension thereof are increased after payment thereof for any reason,
including, without limitation, error or reassessment by applicable governmental
or municipal authorities, Tenant shall pay Landlord upon demand Tenant’s Share
of any such increased Tax Expenses.  Notwithstanding anything to the contrary
contained in this Section 4.2.5, there shall be excluded from Tax Expenses
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, transfer tax or fee, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses,
(iii) any items paid by Tenant under Section 4.5 of this Lease, and (iv) any
items in excess of the amount which would be payable if such tax or assessment
expense were paid in installments over the longest permitted term.

 

4.2.6                     “Tenant’s Share” shall mean the percentage set forth
in Section 6 of the Summary.

 

4.3                               Allocation of Direct Expenses.  The parties
acknowledge that the Building is a part of a multi-building project and that the
costs and expenses incurred in connection with the Project (i.e., the Direct
Expenses) should be shared between the Building and the other buildings in the
Project.  Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consist of Operating Expenses and tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the Building
(as opposed to other buildings in the Project).  Such portion of Direct Expenses
allocated to the Building shall include all Direct Expenses attributable solely
to the Building and an equitable portion of the Direct Expenses attributable to
the Project as a whole, and shall not include Direct Expenses attributable
solely to other buildings in the Project.

 

4.4                               Calculation and Payment of Additional Rent. 
Tenant shall pay to Landlord, in the manner set forth in Section 4.4.1, below,
and as Additional Rent, Tenant’s Share of Direct Expenses for each Expense Year.

 

4.4.1                     Statement of Actual Direct Expenses and Payment by
Tenant.  Landlord shall endeavor to give to Tenant within six (6) months
following the end of each Expense Year, a statement (the “Statement”) which
shall state the Direct Expenses incurred or accrued for such preceding Expense
Year, and which shall indicate the amount of Tenant’s Share of Direct Expenses. 
Upon receipt of the Statement for each Expense Year commencing or ending during
the Lease Term, Tenant shall pay, within thirty (30) days after invoice, the
full amount of Tenant’s Share of Direct Expenses for such Expense Year, less the
amounts, if any, paid during such Expense Year as “Estimated Direct Expenses,”
as that term is defined in Section 4.4.2, below, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant’s Share of Direct Expenses,
Tenant shall receive a credit in the amount of Tenant’s overpayment against Rent
next due under this Lease.  The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4.  Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of Direct Expenses for the Expense Year in which this
Lease terminates, Tenant shall pay to Landlord such amount within thirty (30)
days, and if Tenant paid more as Estimated Direct Expenses than the actual
Tenant’s Share of Direct Expenses, Landlord shall, within thirty (30) days,
deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.  Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first

 

12

--------------------------------------------------------------------------------


 

billed to Tenant more than two (2) calendar years after the earlier of the
expiration of the applicable Expense Year or the Lease Expiration Date, provided
that in any event Tenant shall be responsible for Tenant’s Share of Direct
Expenses levied by any governmental authority or by any public utility companies
at any time following the Lease Expiration Date which are attributable to any
Expense Year (provided that Landlord delivers Tenant a bill for such amounts
within two (2) years following Landlord’s receipt of the bill therefor).

 

4.4.2                     Statement of Estimated Direct Expenses.  In addition,
Landlord shall endeavor to give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated Tenant’s Share of Direct Expenses (the
“Estimated Direct Expenses”).  The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Direct Expenses under this
Article 4, nor shall Landlord be prohibited from revising any Estimate Statement
or Estimated Direct Expenses theretofore delivered to the extent necessary. 
Thereafter, Tenant shall pay, with its next installment of Base Rent due, a
fraction of the Estimated Direct Expenses for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.

 

4.5                               Taxes and Other Charges for Which Tenant Is
Directly Responsible.  Tenant shall be liable for and shall pay ten (10) days
before delinquency, taxes levied against Tenant’s equipment, furniture, fixtures
and any other personal property located in or about the Premises.  If any such
taxes on Tenant’s equipment, furniture, fixtures and any other personal property
are levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

 

4.6                               Landlord’s Books and Records.  Within one
hundred twenty (120) days after receipt of a Statement by Tenant, if Tenant
disputes the amount of Additional Rent set forth in the Statement, an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis), designated and paid for by Tenant and reasonably approved by Landlord,
may, after reasonable notice to Landlord and at reasonable times, inspect
Landlord’s records with respect to the Statement at Landlord’s offices in the
San Francisco Bay Area, provided that Tenant is not then in default under this
Lease and Tenant has paid all amounts required to be paid under the applicable
Estimate Statement and Statement, as the case may be.  In connection with such
inspection, Tenant and Tenant’s agents must agree in advance to follow
Landlord’s reasonable rules and procedures regarding inspections of Landlord’s
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection.  Tenant’s failure to dispute the amount of Additional
Rent set forth in any Statement within one hundred twenty (120) days of Tenant’s
receipt of such Statement shall be deemed to be Tenant’s approval of such
Statement and Tenant, thereafter, waives the right or ability to dispute the
amounts set forth in such Statement.  If after such inspection, Tenant still
disputes such Additional Rent, a determination as to the proper amount shall be
made, at Tenant’s expense, by an independent certified public accountant (the
“Accountant”) selected by Landlord and subject to Tenant’s reasonable approval;
provided that if such determination by the Accountant proves that Direct
Expenses were overstated by more than five percent (5%), then the cost of the
Accountant and the cost of such determination shall be paid for by Landlord.
Tenant hereby acknowledges that Tenant’s sole right to inspect Landlord’s books
and records and to contest the amount of Direct Expenses payable by Tenant shall
be as set forth in this Section 4.6, and Tenant hereby waives any and all other
rights pursuant to applicable law to inspect such books and records and/or to
contest the amount of Direct Expenses payable by Tenant.

 

13

--------------------------------------------------------------------------------


 

5.                                      USE OF PREMISES

 

5.1                               Permitted Use.  Tenant shall use the Premises
solely for the Permitted Use set forth in Section 7 of the Summary and Tenant
shall not use or permit the Premises or the Project to be used for any other
purpose or purposes whatsoever without the prior written consent of Landlord,
which may be withheld in Landlord’s sole discretion.

 

5.2                               Prohibited Uses.  Tenant further covenants and
agrees that Tenant shall not use, or suffer or permit any person or persons to
use, the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto,
or in violation of the laws of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way damage the reputation of the Project or obstruct
or interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises.  Tenant shall comply with, and Tenant’s rights and obligations
under the Lease and Tenant’s use of the Premises shall be subject and
subordinate to, all recorded easements, covenants, conditions, and restrictions
now or hereafter affecting the Project.

 

5.3                               Hazardous Materials.

 

5.3.1                     Tenant’s Obligations.

 

5.3.1.1           Prohibitions.  As a material inducement to Landlord to enter
into this Lease with Tenant, Tenant has fully and accurately completed
Landlord’s Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E.  Tenant hereby represents,
warrants and covenants that except for those chemicals or materials, and their
respective quantities, specifically listed on the Environmental Questionnaire,
neither Tenant nor Tenant’s employees, contractors and subcontractors of any
tier, entities with a contractual relationship with Tenant (other than
Landlord), or any entity acting as an agent or sub-agent of Tenant
(collectively, “Tenant’s Agents”) will produce, use, store or generate any
“Hazardous Materials,” as that term is defined below, on, under or about the
Premises, nor cause or permit any Hazardous Material to be brought upon, placed,
stored, manufactured, generated, blended, handled, recycled, used or “Released,”
as that term is defined below, on, in, under or about the Premises.  If any
information provided to Landlord by Tenant on the Environmental Questionnaire,
or otherwise relating to information concerning Hazardous Materials is false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease.  Upon Landlord’s request, or in the event of
any material change in Tenant’s use of Hazardous Materials at the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire at least
once a year.  Landlord’s prior written consent shall be required to any
Hazardous Materials use for the Premises not described on the initial
Environmental Questionnaire, such consent not to be unreasonably withheld. 
Tenant shall not install or permit any underground storage tank on the
Premises.  In addition, Tenant agrees that it shall not cause or suffer to
occur, the Release of any Hazardous Materials at, upon, under or within the
Premises or any contiguous or adjacent premises.  For purposes of this Lease,
“Hazardous Materials” means all flammable explosives, petroleum and petroleum
products, waste oil, radon, radioactive materials, toxic pollutants, asbestos,
polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws.  The
term “Hazardous Materials” for purposes of this Lease shall also include any
mold, fungus or spores, whether or not the same is defined, listed, or otherwise
classified as a “hazardous material” under any Environmental Laws, if such mold,
fungus or spores may pose a risk to human health or the environment or
negatively impact the value of the Premises.  For purposes of this

 

14

--------------------------------------------------------------------------------


 

Lease, “Release” or “Released” or “Releases” shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment.

 

5.3.1.2           Notices to Landlord.  Unless Tenant is required by applicable
laws to give earlier notice to Landlord, Tenant shall notify Landlord in writing
as soon as possible but in no event later than five (5) days after (i) the
occurrence of any actual, alleged or threatened Release of any Hazardous
Material in, on, under, from, about or in the vicinity of the Premises (whether
past or present), regardless of the source or quantity of any such Release, or
(ii) Tenant becomes aware of any regulatory actions, inquiries, inspections,
investigations, directives, or any cleanup, compliance, enforcement or abatement
proceedings (including any threatened or contemplated investigations or
proceedings) relating to or potentially affecting the Premises, or (iii) Tenant
becomes aware of any claims by any person or entity relating to any Hazardous
Materials in, on, under, from, about or in the vicinity of the Premises, whether
relating to damage, contribution, cost recovery, compensation, loss or injury. 
Collectively, the matters set forth in clauses (i), (ii) and (iii) above are
hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall promptly
forward to Landlord copies of all orders, notices, permits, applications and
other communications and reports in connection with any Hazardous Materials
Claims.  Additionally, Tenant shall promptly advise Landlord in writing of
Tenant’s discovery of any occurrence or condition on, in, under or about the
Premises that could subject Tenant or Landlord to any liability, or restrictions
on ownership, occupancy, transferability or use of the Premises under any
“Environmental Laws,” as that term is defined below.  Tenant shall not enter
into any legal proceeding or other action, settlement, consent decree or other
compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written consent. 
Landlord shall have the right to appear at and participate in, any and all legal
or other administrative proceedings concerning any Hazardous Materials Claim. 
For purposes of this Lease, “Environmental Laws” means all applicable present
and future laws relating to the protection of human health, safety, wildlife or
the environment, including, without limitation, (i) all requirements pertaining
to reporting, licensing, permitting, investigation and/or remediation of
emissions, discharges, Releases, or threatened Releases of Hazardous Materials,
whether solid, liquid, or gaseous in nature, into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling of Hazardous
Materials; and (ii) all requirements pertaining to the health and safety of
employees or the public.  Environmental Laws include, but are not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 USC § 9601, et seq., the Hazardous Materials Transportation
Authorization Act of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976, and Hazardous
and Solid Waste Amendments of 1984, 42 USC § 6901, et seq., the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC § 1251,
et seq., the Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances
Control Act of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of
1974, 42 USC §§ 300f through 300j, the Occupational Safety and Health Act of
1970, as amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq., the Emergency Planning and Community Right-To-Know Act of 1986,
42 USC § 11001 et seq., the National Environmental Policy Act of 1969, 42 USC
§ 4321 et seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947,
7 USC § 136 et seq., California Carpenter-Presley-Tanner Hazardous Substance
Account Act, California Health & Safety Code §§ 25300 et seq., Hazardous
Materials Release Response Plans and Inventory Act, California Health & Safety
Code, §§ 25500 et seq., Underground Storage of Hazardous Substances provisions,
California Health & Safety Code, §§ 25280 et seq., California Hazardous Waste
Control Law, California Health & Safety Code, §§ 25100 et seq., and any other
state or local law counterparts, as amended, as such applicable laws, are in
effect as of the Lease Commencement Date, or thereafter adopted, published, or
promulgated.

 

5.3.1.3           Releases of Hazardous Materials.  If any Release by Tenant or
Tenant Agents of any Hazardous Material in, on, under, from or about the
Premises shall occur at any time during the Lease and/or if any other Hazardous
Material condition exists at the Premises caused by Tenant or Tenant Agents that
requires response actions of any kind, in addition to notifying Landlord as
specified above, Tenant, at its own sole cost and expense, shall (i) immediately
comply with any and all reporting requirements imposed pursuant to any and all
Environmental Laws, (ii) provide a written certification to Landlord indicating
that Tenant has complied with all applicable reporting requirements, (iii) take
any and all necessary investigation, corrective and remedial action in

 

15

--------------------------------------------------------------------------------


 

accordance with any and all applicable Environmental Laws, utilizing an
environmental consultant approved by Landlord, all in accordance with the
provisions and requirements of this Section 5.4, including, without limitation,
Section 5.4.4, and (iv) take any such additional investigative, remedial and
corrective actions as Landlord shall in its reasonable discretion deem necessary
such that the Premises are remediated to the condition existing prior to such
Release.

 

5.3.1.4           Indemnification.

 

5.3.1.4.1              In General.  Without limiting in any way Tenant’s
obligations under any other provision of this Lease, Tenant shall be solely
responsible for and shall protect, defend, indemnify and hold the Landlord
Parties harmless from and against any and all claims, judgments, losses,
damages, costs, expenses, penalties, enforcement actions, taxes, fines, remedial
actions, liabilities (including, without limitation, actual attorneys’ fees,
litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) including, without limitation,
consequential damages and sums paid in settlement of claims (collectively,
“Claims”), which arise during or after the Lease Term, whether foreseeable or
unforeseeable, that arise during or after the Lease Term in whole or in part,
foreseeable or unforeseeable, directly or indirectly arising out of or
attributable to the presence, use, generation, manufacture, treatment, handling,
refining, production, processing, storage, Release or presence of Hazardous
Materials in, on, under or about the Premises by Tenant or Tenant’s Agents,
except to the extent such liabilities result from the gross negligence or
willful misconduct of Landlord following the Lease Commencement Date.

 

5.3.1.4.2              Limitations.  Notwithstanding anything in
Section 5.4.1.4, above, to the contrary, Tenant’s indemnity of Landlord as set
forth in Section 5.4.1.4, above, shall not be applicable to claims based upon
any Hazardous Materials existing in on or under at the Premises, Building or
Project as of the date of this Lease (the “Existing Hazardous Materials”),
except to the extent that Tenant’s construction activities and/or Tenant’s other
acts or omissions (including Tenant’s failure to remove, remediate or otherwise
treat or “Clean-up,” as that term is defined in Section 5.3.4, below, the
subject Existing Hazardous Materials during the tenancy of the Premises) caused
or exacerbated the subject claim.  Landlord shall indemnify, defend, protect and
hold harmless Tenant and Tenant’s Agents from and against any and all Claims to
the extent arising out of any Existing Hazardous Materials, other than as made
Tenant’s responsibility by the preceding sentence.

 

5.3.1.5           Compliance with Environmental Laws.  Without limiting the
generality of Tenant’s obligation to comply with applicable laws as otherwise
provided in this Lease, Tenant shall, at its sole cost and expense, comply with
all Environmental Laws; provided, however, that Tenant’s obligation to perform
remediation shall be limited to Releases of Hazardous Materials by Tenant or
Tenant’s Agents only.  Tenant shall obtain and maintain any and all necessary
permits, licenses, certifications and approvals appropriate or required for the
use, handling, storage, and disposal of any Hazardous Materials used, stored,
generated, transported, handled, blended, or recycled by Tenant on the
Premises.  Landlord shall have a continuing right, without obligation, to
require Tenant to obtain, and to review and inspect any and all such permits,
licenses, certifications and approvals, together with copies of any and all
Hazardous Materials management plans and programs, any and all Hazardous
Materials risk management and pollution prevention programs, and any and all
Hazardous Materials emergency response and employee training programs respecting
Tenant’s use of Hazardous Materials.  Upon request of Landlord,  Tenant shall
deliver to Landlord a narrative description explaining the nature and scope of
Tenant’s activities involving Hazardous Materials and showing to Landlord’s
satisfaction compliance with all Environmental Laws and the terms of this Lease.

 

5.3.2                     Assurance of Performance.

 

5.3.2.1           Environmental Assessments In General.  Landlord may, but shall
not be required to, engage from time to time such contractors as Landlord
determines to be appropriate to perform environmental assessments of a scope
reasonably determined by Landlord (an “Environmental Assessment”) to ensure
Tenant’s compliance with the requirements of this Lease with respect to
Hazardous Materials.  .

 

16

--------------------------------------------------------------------------------


 

5.3.2.2           Costs of Environmental Assessments.  All costs and expenses
incurred by Landlord in connection with any such Environmental Assessment
initially shall be paid by Landlord; provided that if any such Environmental
Assessment shows that Tenant has failed to comply with the provisions of this
Section 5.4, then all of the costs and expenses of such Environmental Assessment
shall be reimbursed by Tenant as Additional Rent within thirty (30) days after
receipt of written demand therefor.

 

5.3.3                     Tenant’s Obligations upon Surrender.  At the
expiration or earlier termination of the Lease Term, Tenant, at Tenant’s sole
cost and expense, shall:  (i) if Tenant has used Hazardous Materials in the
Premises, or if any Release by Tenant or a Tenant Agent occurred during the
Lease Term, cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials Released by
Tenant or a Tenant Agent to be removed from the Premises and disposed of in
accordance with all Environmental Laws and as necessary to allow the Premises to
be used for any purpose permitted as of the Lease Commencement Date, subject to
applicable changes in applicable land use regulations; and (iii) cause to be
removed all containers installed or used by Tenant or Tenant’s Agents to store
any Hazardous Materials on the Premises, and cause to be repaired any damage to
the Premises caused by such removal.

 

5.3.4                     Clean-up.

 

5.3.4.1           Environmental Reports; Clean-Up.  If any written report,
including any report containing results of any Environmental Assessment (an
“Environmental Report”) shall indicate (i) the presence of any Hazardous
Materials as to which Tenant has a removal or remediation obligation under this
Section 5.3, and (ii) that as a result of same, the investigation,
characterization, monitoring, assessment, repair, closure, remediation, removal,
or other clean-up (the “Clean-up”) of any Hazardous Materials is required,
Tenant shall immediately prepare and submit to Landlord within thirty (30) days
after receipt of the Environmental Report a comprehensive plan, subject to
Landlord’s written approval, specifying the actions to be taken by Tenant to
perform the Clean-up so that the Premises are restored to the conditions
required by this Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant
shall, at Tenant’s sole cost and expense, without limitation on any rights and
remedies of Landlord under this Lease, immediately implement such plan with a
consultant reasonably acceptable to Landlord and proceed to Clean-Up Hazardous
Materials in accordance with all applicable laws and as required by such plan
and this Lease.  If, within thirty (30) days after receiving a copy of such
Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

 

5.3.4.2           No Rent Abatement.  Tenant shall continue to pay all Rent due
or accruing under this Lease during any Clean-up, and shall not be entitled to
any reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

 

5.3.4.3           Surrender of Premises.  Tenant shall complete any required
Clean-up prior to surrender of the Premises upon the expiration or earlier
termination of this Lease.  In connection therewith, Tenant shall obtain a
report provided to the appropriate governmental authority noting the Premises is
ready for closure and deliver to Landlord a letter or other written
determination from the overseeing governmental authority within ten (10) days
after surrender confirming that the Clean-up has been completed in accordance
with all requirements of such governmental authority and that no further
response action of any kind is required for the unrestricted use of the Premises
(“Closure Letter”).  Upon the expiration or earlier termination of this Lease,
Tenant shall also be obligated to close all permits it obtains in connection
with its use of Hazardous Materials at the Premises in accordance with
applicable laws and to obtain such Closure Letters within ten (10) days after
expiration or earlier termination of this Lease.

 

5.3.4.4           Failure to Timely Clean-Up.  Should any Clean-up for which
Tenant is responsible not be completed, or should Tenant not receive the Closure
Letter and any governmental approvals required under Environmental Laws in
conjunction with such Clean-up prior to the expiration or earlier termination

 

17

--------------------------------------------------------------------------------


 

of this Lease, then Tenant shall be liable to Landlord as a holdover tenant (as
more particularly provided in Article 16) until Tenant has fully complied with
its obligations under this Section 5.3.

 

5.3.5                     Confidentiality.  Unless compelled to do so by
applicable law, Tenant agrees that Tenant shall not disclose, discuss,
disseminate or copy any information, data, findings, communications, conclusions
and reports regarding the environmental condition of the Premises to any Person
(other than Tenant’s consultants, attorneys, property managers and employees
that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord.  In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

 

5.3.6                     Copies of Environmental Reports.  Within thirty
(30) days of receipt thereof, Tenant shall provide Landlord with a copy of any
and all environmental assessments, audits, studies and reports regarding
Tenant’s activities with respect to the Premises, or ground water beneath the
Land, or the environmental condition or Clean-up thereof.  Tenant shall be
obligated to provide Landlord with a copy of such materials without regard to
whether such materials are generated by Tenant or prepared for Tenant, or how
Tenant comes into possession of such materials.

 

5.3.7                     Signs, Response Plans, Etc.  Tenant shall be
responsible for posting on the Premises any signs required under applicable
Environmental Laws.  Tenant shall also complete and file any business response
plans or inventories required by any applicable laws.  Tenant shall concurrently
file a copy of any such business response plan or inventory with Landlord.

 

5.3.8                     Survival.  Each covenant, agreement, representation,
warranty and indemnification made by Tenant set forth in this Section 5.3 shall
survive the expiration or earlier termination of this Lease and shall remain
effective until all of Tenant’s obligations under this Section 5.3 have been
completely performed and satisfied.

 

6.                                      SERVICES AND UTILITIES

 

6.1                               In General.  Tenant will be responsible, at
its sole cost and expense, for the furnishing of all services and utilities to
the Premises, including, but not limited to heating, ventilation and
air-conditioning, electricity, water, telephone, janitorial and interior
Building security services.

 

6.1.1                     All utilities (including without limitation,
electricity, gas, sewer and water) to the Building are separately metered at the
Premises and shall be paid directly by Tenant to the applicable utility
provider.

 

6.1.2                     Landlord shall not provide janitorial services for the
Premises.  Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws.  The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.

 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services.  In the event that any of
the systems or utilities serving the Premises are not separately metered from
the systems serving the remainder of the Building, Landlord and Tenant shall
mutually agree upon a reasonable allocation of costs between the Premises and
the remainder of the Building, using reasonable industry standard methodologies,
and shall reasonably cooperate with one another to ensure the prompt payment of
any related costs.

 

18

--------------------------------------------------------------------------------


 

6.2                               Interruption of Use.  Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause;
and such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

 

6.3                               Access.  Subject to applicable laws and the
other provisions of this Lease (including, without limitation, the Rules and
Regulations, and except in the event of an emergency, Tenant shall have access
to the Building, and the Premises, other than areas requiring access with a
Building engineer, twenty-four (24) hours per day, seven (7) days per week,
every day of the year; provided, however, that Tenant shall only be permitted to
have access to and use of the limited-access areas of the Building during the
normal operating hours of such portions of the Building.

 

7.                                      REPAIRS

 

7.1                               Tenant Repair Obligations.  Tenant shall,
throughout the Term, at its sole cost and expense, maintain, repair, replace and
improve as required, the Premises and Building and every part thereof in a good
standard of maintenance, repair and replacement as required, and in good and
sanitary condition, all in accordance with the standards of First Class Life
Sciences Projects, except for Landlord Repair Obligations, whether or not such
maintenance, repair, replacement or improvement is required in order to comply
with applicable Laws (“Tenant’s Repair Obligations”), including, without
limitation, the following: (1) glass, windows, window frames, window casements
(including the repairing, resealing, cleaning and replacing of both interior and
exterior windows) and skylights; (2) interior and exterior doors, door frames
and door closers; (3) interior lighting (including, without limitation, light
bulbs and ballasts); (4) the plumbing, sewer, drainage, electrical, fire
protection, elevator, escalator, life safety and security systems and equipment,
existing heating, ventilation and air-conditioning systems, and all other
mechanical, electrical and communications systems and equipment (the foregoing
items under this subsection (4), collectively, the “Building Systems”),
including without limitation (i) any specialty or supplemental Building Systems
installed by or for Tenant and (ii) all electrical facilities and equipment,
including lighting fixtures, lamps, fans and any exhaust equipment and systems,
electrical motors and all other appliances and equipment of every kind and
nature located in, upon or about the Premises; (5) all communications systems
serving the Premises; (6) all of Tenant’s security systems in or about or
serving the Premises; (7) Tenant’s signage; and (8) interior demising walls and
partitions (including painting and wall coverings), equipment, floors, and any
roll-up doors, ramps and dock equipment.  Tenant’s Repair Obligations also
includes the routine maintenance of the load bearing and exterior walls of the
Building, including, without limitation, any painting, sealing, patching and
waterproofing of such walls.  Tenant shall additionally be responsible, at
Tenant’s sole cost and expense, to furnish all expendables, including light
bulbs, paper goods and soaps, used in the Premises, and, to the extent that
Landlord notifies Tenant in writing of its intention to no longer arrange for
such monitoring, cause the fire alarm systems serving the Premises to be
monitored by a monitoring or protective services firm approved by Landlord in
writing.  Tenant shall have the benefit of all contract warranties available to
Landlord regarding the HVAC systems and equipment.  Tenant shall not be
responsible for any structural changes required by law or changes of a capital
nature, and instead those repairs/replacements or charges will be the
responsibility of Landlord as an Operating Expense under Section 4.2.4 above.

 

7.2                               Service Contracts.  All Building Systems,
including HVAC, elevators, main electrical, plumbing and fire/life-safety
systems, shall be maintained, repaired and replaced by Tenant (i) in a
commercially reasonable first-class condition, (ii) in accordance with any
applicable manufacturer specifications relating to any particular component of
such Building Systems, (iii) in accordance with applicable Laws.  Tenant shall
contract with a qualified, experienced professional third party service
companies (a “Service Contract”).  Tenant shall regularly, in

 

19

--------------------------------------------------------------------------------


 

accordance with commercially reasonable standards, generate and maintain
preventive maintenance records relating to each Building’s mechanical and main
electrical systems, including life safety, elevators and the central plant
(“Preventative Maintenance Records”).  In addition, upon Landlord’s request,
Tenant shall deliver a copy of all current Service Contracts to Landlord and/or
a copy of the Preventative Maintenance Records.

 

7.3                               Landlord’s Right to Perform Tenant’s Repair
Obligations.  Tenant shall notify Landlord in writing at least thirty (30) days
prior to performing any material Tenant’s Repair Obligations, including without
limitation, any Tenant’s Repair Obligation which affect the Building Systems or
which is reasonably anticipated to cost more than $35,000.00.  Upon receipt of
such notice from Tenant, Landlord shall have the right to either (i) perform
such material Tenant’s Repair Obligation by delivering notice of such election
to Tenant within thirty (30) days following receipt of Tenant’s notice, and
Tenant shall pay Landlord the cost thereof (including Landlord’s reasonable
supervision fee) within thirty (30) days after receipt of an invoice therefor,
or (ii) require Tenant to perform such Tenant’s Repair Obligation at Tenant’s
sole cost and expense.  If Tenant fails to perform any Tenant’s Repair
Obligation within a reasonable time period, as reasonably determined by
Landlord, then Landlord may, but need not, following delivery of notice to
Tenant of such election, make such Tenant Repair Obligation, and Tenant shall
pay Landlord the cost thereof, (including Landlord’s reasonable supervision fee)
within thirty (30) days after receipt of an invoice therefor.

 

7.4                               Landlord Repair Obligations.  Landlord shall
be responsible for repairs to the exterior walls, foundation and roof of the
Building, the structural portions of the floors of the Building, except to the
extent that such repairs are required due to the negligence or willful
misconduct of Tenant (the “Landlord Repair Obligation”); provided, however, that
if such repairs are due to the negligence or willful misconduct of Tenant,
Landlord shall nevertheless make such repairs at Tenant’s expense except to the
extent covered by Landlord’s insurance, Tenant shall only be obligated to pay
any deductible in connection therewith.  In addition, Landlord shall be
responsible to maintain and repair the non-structural portions of the roof,
including the roof membrane, provided that the costs of such repair and
maintenance shall be included in Operating Expenses.

 

7.5                               Capital Replacement.  In the event that during
the Lease Term (i) the roof membrane requires replacement as reasonably
determined by Landlord, (ii) any major component of any Building System
servicing the Premises requires replacement, as reasonably determined by
Landlord, and the cost of such replacement is in excess of $35,000, or (iii) any
major component of any Building System servicing the Premises requires
replacement during the last twelve (12) months of the Lease Term, as reasonably
determined by Landlord (any such replacement under item (i), (ii), or (iii),
above, a “Capital Replacement”), and provided that such Capital Replacement is
not required because of any damage caused by Tenant or any failure of Tenant to
properly maintain and repair such item in accordance with the terms of this
Article 7, then Landlord shall make such Capital Replacement at Landlord’s
expense, provided that Landlord shall have the right to include the cost of such
Capital Replacement in Operating Expenses on an amortized basis in the manner
provided in Section 4.2.4(xiii).

 

8.ADDITIONS AND ALTERATIONS

 

8.1                               Landlord’s Consent to Alterations.  Tenant may
not make any improvements, alterations, additions or changes to the Premises or
any mechanical, plumbing or HVAC facilities or systems pertaining to the
Premises (collectively, the “Alterations”) without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than fifteen (15) business days prior to the
commencement thereof, and which consent shall not be unreasonably withheld,
conditioned or delayed by Landlord, provided it shall be deemed reasonable for
Landlord to withhold its consent to any Alteration which adversely affects the
structural portions or the systems or equipment of the Building or is visible
from the exterior of the Building.  Notwithstanding the foregoing, Tenant shall
be permitted to make Alterations following ten (10) business days notice to
Landlord, but without Landlord’s prior consent, to the extent that such
Alterations (i) do not affect the Building systems or equipment, (ii) are not
visible from the exterior of the Building, and (iii) cost less than $35,000.00
for a particular job of work.

 

8.2                               Manner of Construction.  Landlord may impose,
as a condition of its consent to any and all Alterations or repairs of the
Premises or about the Premises, such requirements as Landlord in its reasonable
discretion may deem desirable, including, but not limited to, the requirement
that upon Landlord’s request, Tenant

 

20

--------------------------------------------------------------------------------

 

shall, at Tenant’s expense, remove such Alterations upon the expiration or any
early termination of the Lease Term.  All Tenant Improvements to the Flex Space
shall remain and not be required to be removed by Tenant (unless Landlord
specifically required their removal as a condition to Landlord’s consent to such
improvements).  Tenant shall construct such Alterations and perform such repairs
in a good and workmanlike manner, in conformance with any and all applicable
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable governmental authority).  Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord’s reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas.  Upon completion
of any Alterations (or repairs), Tenant shall deliver to Landlord final lien
waivers from all contractors, subcontractors and materialmen who performed such
work.  In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the County in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

 

8.3                               Construction Insurance.  In addition to the
requirements of Article 10 of this Lease, in the event that Tenant makes any
Alterations, prior to the commencement of such Alterations, Tenant, or its
contractor, shall provide Landlord with evidence that Tenant carries “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of such Alterations, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof and such general liability insurance shall name the Landlord
Parties as additional insureds.  In addition, Tenant’s contractors and
subcontractors shall be required to carry Commercial General Liability Insurance
in an amount reasonably approved by Landlord and otherwise in accordance with
the requirements of Article 10 of this Lease.

 

8.4                               Payment for Improvements.  Tenant shall
reimburse Landlord for Landlord’s reasonable, actual, out-of-pocket costs and
expenses actually incurred in connection with Landlord’s review of any
Alterations.

 

8.5                               Landlord’s Property.  All Alterations,
improvements, fixtures, equipment and/or appurtenances which may be installed or
placed in or about the Premises, from time to time, shall be at the sole cost of
Tenant and shall be and become the property of Landlord and remain in place at
the Premises following the expiration or earlier termination of this Lease. 
Notwithstanding the foregoing, Landlord may, by written notice to Tenant at
least ninety (90) days prior to the end of the Lease Term, or given following
any earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Alterations and/or improvements and/or systems and equipment within
the Premises and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord; provided, however,
that notwithstanding the foregoing, upon Landlord’s consent to any Alteration or
improvement or Tenant’s request for a determination of removal requirements,
Landlord shall notify Tenant whether the applicable Alteration or improvement
will be required to be removed pursuant to the terms of this Section 8.5.  If
Tenant fails to complete such removal and/or to repair any damage caused by the
removal of any Alterations and/or improvements and/or systems and equipment in
the Premises and return the affected portion of the Premises to a building
standard tenant improved condition as reasonably determined by Landlord,
Landlord may do so and may charge the cost thereof to Tenant.  Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.

 

9.                                      COVENANT AGAINST LIENS               
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord

 

21

--------------------------------------------------------------------------------


 

the opportunity of posting and recording appropriate notices of
non-responsibility (to the extent applicable pursuant to then applicable laws). 
Tenant shall remove any such lien or encumbrance by bond or otherwise within ten
(10) business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof.

 

10.                               INSURANCE

 

10.1                        Indemnification and Waiver.  Tenant hereby assumes
all risk of damage to Tenant’s property, property of third parties, or injury to
persons in or upon the Premises from any cause whatsoever (including, but not
limited to, any personal injuries resulting from a slip and fall in, upon or
about the Premises) and agrees that Landlord, its lenders, partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (collectively, “Landlord Parties”) shall not be liable for, and are
hereby released from any responsibility for, any damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Tenant or by other persons claiming through Tenant.  Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from any and all loss,
cost, damage, injury, expense and liability (including without limitation court
costs and reasonable attorneys’ fees) during the Lease Term, or any period of
Tenant’s occupancy of the Premises prior to the commencement or after the
expiration of the Lease Term, incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall), any acts, omissions or negligence of Tenant or of any person claiming by,
through or under Tenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Tenant or any such person, in, on or about the
Project or any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity and release shall not apply to the gross negligence or willful
misconduct of Landlord.  Should Landlord be named as a defendant in any suit
brought against Tenant in connection with or arising out of any matters covered
by the foregoing indemnity, Tenant shall pay to Landlord its reasonable costs
and expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers’, accountants’ and attorneys’
fees.  The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

 

10.2                        Landlord’s Property Insurance.  Landlord shall
insure the Building and the Project during the Lease Term (for the full
replacement value to the extent consistent with the practices of landlords of
the Comparable Buildings) against loss or damage due to fire and other
casualties covered within the classification of fire and extended coverage. 
Such coverage shall be in such amounts, from such companies, and on such other
terms and conditions, as Landlord may from time to time reasonably determine. 
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage, terrorist acts and additional hazards,
and one or more loss payee endorsements in favor of the holders of any mortgages
or deeds of trust encumbering the interest of Landlord in the Building or the
ground or underlying lessors of the Building, or any portion thereof.  Tenant
shall, at Tenant’s expense, comply with all insurance company requirements
pertaining to the use of the Premises.  If Tenant’s conduct or use of the
Premises for any purpose other than customary, general office and life science
use causes any increase in the premium for such insurance policies then Tenant
shall reimburse Landlord for any such increase. Tenant, at Tenant’s expense,
shall comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body.

 

10.3                        Tenant’s Insurance.  Tenant shall maintain the
following coverages in the following amounts.

 

10.3.1              Commercial General Liability Insurance on an occurrence form
covering the insured against claims of bodily injury, personal injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, products/completed operations and contractual liability including a
Broad Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, and including products and completed operations coverage, for limits
of liability of not less than:

 

Bodily Injury and
Property Damage Liability

 

$2,000,000 each occurrence
$2,000,000 annual aggregate

 

22

--------------------------------------------------------------------------------


 

Personal Injury Liability

 

$2,000,000 each occurrence
$2,000,000 annual aggregate
0% Insured’s participation

 

10.3.2              Property Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, and (ii) any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the “New Improvements”).  Such insurance shall be
written on an “all risks” of physical loss or damage basis, for the full
replacement cost value (subject to reasonable deductible amounts) new without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
damage or other loss caused by fire or other peril including, but not limited
to, vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.

 

10.3.3              Business Income Interruption for one (1) year plus Extra
Expense insurance in such amounts as will reimburse Tenant for actual direct or
indirect loss of earnings attributable to the risks outlined in Section 10.3.2
above.

 

10.3.4              Worker’s Compensation and Employer’s Liability or other
similar insurance pursuant to all applicable state and local statutes and
regulations.  The policy will include a waiver of subrogation in favor of the
Landlord Parties.

 

10.4                        Form of Policies.  The minimum limits of policies of
insurance required of Tenant under this Lease shall in no event limit the
liability of Tenant under this Lease.  Such insurance shall (i) name Landlord,
its subsidiaries and affiliates and any other party the Landlord so specifies,
as an additional insured or loss payee, as applicable, including Landlord’s
managing agent, if any; (ii) cover the liability assumed by Tenant under this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-:VIII in Best’s Insurance Guide or which is otherwise acceptable to Landlord
and licensed to do business in the State of California; (iv) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance required of
Tenant; (v) be in form and content reasonably acceptable to Landlord; and (vi)
provide that said insurer shall endeavor to provide written notice to Landlord
and any mortgagee of Landlord, to the extent such names are furnished to Tenant
prior to the cancellation of such policy.  Tenant shall deliver said policy or
policies or certificates thereof to Landlord on or before the earlier to occur
of (A) the Lease Commencement Date, and (B) the date upon which Tenant is first
provided access to the Premises, and at least ten (10) days before the
expiration dates thereof.  In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificate within ten (10) days after
written notice from Landlord, Landlord may, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor.

 

10.5                        Subrogation.  Landlord and Tenant intend that their
respective property loss risks shall be borne by reasonable insurance carriers
to the extent above provided, and Landlord and Tenant hereby agree to look
solely to, and seek recovery only from, their respective insurance carriers in
the event of a property loss to the extent that such coverage is agreed to be
provided hereunder, notwithstanding the negligence of either party.  The parties
each hereby waive all rights and claims against each other for such losses, and
waive all rights of subrogation of their respective insurers and shall obtain an
endorsement to their policy for such waiver of subrogation.  The parties agree
that their respective insurance policies are now, or shall specify that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder.

 

11.                               DAMAGE AND DESTRUCTION

 

11.1                        Repair of Damage to Premises by Landlord.  Tenant
shall promptly notify Landlord of any damage to the Premises resulting from fire
or any other casualty.  If the Premises or any Common Areas serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and

 

23

--------------------------------------------------------------------------------


 

subject to all other terms of this Article 11, restore the Base Building, such
Common Areas and the Premises to the condition existing as of the Lease
Commencement Date.  Such restoration shall be to substantially the same
condition of the Base Building and the Common Areas prior to the casualty and
the Premises to the condition as of the Lease Commencement Date, except for
modifications required by zoning and building codes and other laws, which are
consistent with the character of the Project, provided that access to the
Premises shall not be materially impaired.  Upon the occurrence of any damage to
the Premises, upon notice (the “Landlord Repair Notice”) to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.3.2(ii) of this Lease (provided that Tenant shall not
have any obligation to assign or pay to Landlord any insurance proceeds relating
to Tenant’s personal property located in the Premises, which proceeds Tenant
shall use to restore such items itself).  Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
Common Areas necessary to Tenant’s occupancy, and the Premises are not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises are unfit for occupancy or use, the Rent shall be abated in proportion
to the ratio that the amount of rentable square feet of the Premises which is
unfit for occupancy or use for the purposes permitted under this Lease bears to
the total rentable square feet of the Premises.

 

11.2                        Landlord’s Option to Repair.  Notwithstanding the
terms of Section 11.1 of this Lease, Landlord may elect not to rebuild and/or
restore the Premises, Building and/or Project, and instead terminate this Lease,
by notifying Tenant in writing of such termination within sixty (60) days after
the date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord’s reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) at least One Hundred Thousand Dollars
($100,000.00) of damage is not covered by Landlord’s insurance policies; or
(iv) the damage occurs during the last twelve (12) months of the Lease Term;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and the repairs
cannot, in the reasonable opinion of Landlord, be completed within one hundred
eighty (180) days after being commenced, Tenant may elect, no earlier than sixty
(60) days after the date of the damage and not later than ninety (90) days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant.  In addition to the foregoing, if Landlord elects to make
restoration following such casualty and does not complete such restoration
within one hundred eighty (180) days (or such longer period as initially
estimated for such repair), Tenant may terminate this lease upon not less than
thirty (30) days prior written notice to Landlord, provided however, this Lease
shall not terminate in the event Landlord so completes such restoration within
thirty (30) days after the date of Tenant’s termination notice.  Notwithstanding
the provisions of this Section 11.2, Tenant shall have the right to terminate
this Lease under this Section 11.2 only if each of the following conditions is
satisfied:  (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; (b) as a result of the damage, Tenant cannot reasonably
conduct business from the Premises; and, (c) as a result of the damage to the
Project, Tenant does not occupy or use the Premises at all.  In addition, Tenant
may terminate this Lease if the damage to the Premises occurs during the last
twelve (12) months of the Lease Term, and, as a result of such damage, Tenant
cannot reasonably conduct business from the Premises for a period of thirty (30)
days or more.

 

11.3                        Waiver of Statutory Provisions.  The provisions of
this Lease, including this Article 11, constitute an express agreement between
Landlord and Tenant with respect to any and all damage to, or destruction of,
all or any part of the Premises, the Building or the Project, and any statute or
regulation of the State of California, including, without limitation, Sections
1932(2) and 1933(4) of the California Civil Code, with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project.

 

24

--------------------------------------------------------------------------------


 

12.                               NONWAIVER              No provision of this
Lease shall be deemed waived by either party hereto unless expressly waived in a
writing signed thereby.  The waiver by either party hereto of any breach of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of same or any other term, covenant or condition herein
contained.  The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent.  No acceptance of a lesser amount than the
Rent herein stipulated shall be deemed a waiver of Landlord’s right to receive
the full amount due, nor shall any endorsement or statement on any check or
payment or any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due.  No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

13.                               CONDEMNATION                                  
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant’s personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant.  All Rent
shall be apportioned as of the date of such termination.  If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated.  Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, and provided
that such temporary taking does not materially preclude or unreasonably diminish
Tenant’s ability to conduct business from the Premises, then this Lease shall
not terminate but the Base Rent and the Additional Rent shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises.  Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking, provided, however, that Tenant shall
be entitled to a share of the award for any loss of fixtures and improvements
and for moving and other reasonable expenses that do not otherwise reduce
Landlord’s recovery.

 

14.                               ASSIGNMENT AND SUBLETTING

 

14.1                        Transfers.  Tenant shall not, without the prior
written consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment, or other transfer of this Lease or any
interest hereunder by operation of law, sublet the Premises or any part thereof,
or enter into any license or concession agreements or otherwise permit the
occupancy or use of the Premises or any part thereof by any persons other than
Tenant and its employees and contractors (all of the foregoing are hereinafter
sometimes referred to collectively as “Transfers” and any person to whom any
Transfer is made or sought to be made is hereinafter sometimes referred to as a
“Transferee”).  If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than twenty (20) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer

 

25

--------------------------------------------------------------------------------


 

and the consideration therefor, including calculation of the “Transfer Premium”,
as that term is defined in Section 14.3 below, in connection with such Transfer,
the name and address of the proposed Transferee, and a copy of all existing
executed and/or proposed documentation pertaining to the proposed Transfer, and
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, business credit and personal references and
history of the proposed Transferee and any other information reasonably required
by Landlord which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space.  Any Transfer
made without Landlord’s prior written consent shall, at Landlord’s option, be
null, void and of no effect, and shall, at Landlord’s option, constitute a
default by Tenant under this Lease.  Whether or not Landlord consents to any
proposed Transfer, Tenant shall pay Landlord’s reasonable review and processing
fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord, within thirty (30) days after written request by
Landlord.  Such fees shall not exceed $3,000 per request.

 

14.2                        Landlord’s Consent.  Landlord shall not unreasonably
withhold, condition or delay its consent to any proposed Transfer of the Subject
Space to the Transferee on the terms specified in the Transfer Notice.  Without
limitation as to other reasonable grounds for withholding consent, the parties
hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:

 

14.2.1              The Transferee is of a character or reputation or engaged in
a business which is not consistent with the quality of the Building or the
Project;

 

14.2.2              The Transferee is either a governmental agency or
instrumentality thereof;

 

14.2.3              The Transferee is not a party of reasonable financial worth
and/or financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

 

14.2.4              The proposed Transfer would cause a violation of another
lease for space in the Project, or would give an occupant of the Project a right
to cancel its lease.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
such that Landlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease). 
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.

 

14.3                        Transfer Premium.  If Landlord consents to a
Transfer, as a condition thereto which the parties hereby agree is reasonable,
Tenant shall pay to Landlord fifty percent (50%) of any “Transfer Premium,” as
that term is defined in this Section 14.3, received by Tenant from such
Transferee.  “Transfer Premium” shall mean all rent, additional rent or other
consideration payable by such Transferee for the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted

 

26

--------------------------------------------------------------------------------


 

only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, “Tenant’s Subleasing Costs”). 
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer.  The determination of the amount of Landlord’s applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer.

 

14.4                        Landlord’s Option as to Subject Space. 
Notwithstanding anything to the contrary contained in this Article 14, in the
event Tenant contemplates a Transfer which, together with all prior Transfers
then remaining in effect, would cause fifty percent (50%) or more of the
Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (assuming all sublease renewal or extension rights are
exercised), Tenant shall give Landlord notice (the “Intention to Transfer
Notice”) of such contemplated Transfer (whether or not the contemplated
Transferee or the terms of such contemplated Transfer have been determined). 
The Intention to Transfer Notice shall specify the portion of and amount of
rentable square feet of the Premises which Tenant intends to Transfer (the
“Contemplated Transfer Space”), the contemplated date of commencement of the
Contemplated Transfer (the “Contemplated Effective Date”), and the contemplated
length of the term of such contemplated Transfer, and shall specify that such
Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 14.4 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space.  Thereafter, Landlord shall have the option, by giving written
notice to Tenant within twenty (20) days after receipt of any Intention to
Transfer Notice, to recapture the Contemplated Transfer Space.  Such recapture
shall cancel and terminate this Lease with respect to such Contemplated Transfer
Space as of the Contemplated Effective Date.  In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same.

 

14.5                        Effect of Transfer.  If Landlord consents to a
Transfer, (i) the terms and conditions of this Lease shall in no way be deemed
to have been waived or modified, (ii) such consent shall not be deemed consent
to any further Transfer by either Tenant or a Transferee, (iii) Tenant shall
deliver to Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord’s request a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.  If the Transfer Premium respecting any Transfer shall
be found understated, Tenant shall, within thirty (30) days after demand, pay
the deficiency, and if understated by more than two percent (2%), Tenant shall
pay Landlord’s costs of such audit.

 

14.6                        Intentionally Omitted.

 

14.7                        Occurrence of Default.  Any Transfer hereunder shall
be subordinate and subject to the provisions of this Lease, and if this Lease
shall be terminated during the term of any Transfer, Landlord shall have the
right to:  (i) treat such Transfer as cancelled and repossess the Subject Space
by any lawful means, or (ii) require that such Transferee attorn to and
recognize Landlord as its landlord under any such Transfer.  If Tenant shall be
in default under this Lease, Landlord is hereby irrevocably authorized to direct
any Transferee to make all payments under or in connection with the Transfer
directly to Landlord (which Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.  Such Transferee shall rely on
any representation by Landlord that Tenant is in default hereunder, without any
need for confirmation thereof by Tenant.  Upon any assignment, the assignee
shall assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease.  No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any

 

27

--------------------------------------------------------------------------------


 

obligation under this Lease, whether theretofore or thereafter accruing.  In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person.  If Tenant’s obligations hereunder
have been guaranteed, Landlord’s consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

 

14.8                        Non-Transfers.  Notwithstanding anything to the
contrary contained in this Article 14, and without effect of the profit sharing
and recapture provisions of Section 14.3 and 14.4 hereof, (i) an assignment or
subletting of all or a portion of the Premises to an affiliate of Tenant (an
entity which is controlled by, controls, or is under common control with,
Tenant), (ii) an assignment of the Premises to an entity which acquires all or
substantially all of the assets or interests (partnership, stock or other) of
Tenant, (iii) an assignment of the Premises to an entity which is the resulting
entity of a merger or consolidation of Tenant, or (iv) a sale of corporate
shares of capital stock in Tenant in connection with an initial public offering
of Tenant’s stock on a nationally-recognized stock exchange (collectively, a
“Permitted Transferee”), shall not be deemed a Transfer under this Article 14,
provided that (A) Tenant notifies Landlord of any such assignment or sublease
and promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such affiliate, (B) such
assignment or sublease is not a subterfuge by Tenant to avoid its obligations
under this Lease, (C) such Permitted Transferee shall be of a character and
reputation consistent with the quality of the Building, and (D) such Permitted
Transferee shall have a tangible net worth (not including goodwill as an asset)
computed in accordance with generally accepted accounting principles (“Net
Worth”) at least equal to the Net Worth of Tenant on the day immediately
preceding the effective date of such assignment or sublease.  An assignee of
Tenant’s entire interest that is also a Permitted Transferee may also be known
as a “Permitted Assignee”.  “Control,” as used in this Section 14.8, shall mean
the ownership, directly or indirectly, of at least fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.  No such permitted assignment or subletting
shall serve to release Tenant from any of its obligations under this Lease.

 

15.                               SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL
OF TRADE FIXTURES

 

15.1                        Surrender of Premises.  No act or thing done by
Landlord or any agent or employee of Landlord during the Lease Term shall be
deemed to constitute an acceptance by Landlord of a surrender of the Premises
unless such intent is specifically acknowledged in writing by Landlord.  The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated.  The voluntary or other surrender of this Lease
by Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises
or terminate any or all such sublessees or subtenancies.

 

15.2                        Removal of Tenant Property by Tenant.  Upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, subject to the provisions of this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder excepted.  Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, free-standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.

 

15.3                        Environmental Assessment.  In the event that, during
the Lease Term, Tenant elects to use any portion of the Premises for research
and development, engineering, and/or laboratory purposes, then, in connection
with its surrender of the Premises, Tenant shall submit to Landlord, at least
thirty (30) days prior to the expiration date of this Lease (or in the event of
an earlier termination of this Lease, as soon as reasonably possible following
such termination), an environmental Assessment of the Premises by a competent
and experienced environmental

 

28

--------------------------------------------------------------------------------


 

engineer or engineering firm reasonably satisfactory to Landlord (pursuant to a
contract approved by Landlord and providing that Landlord can rely on the
Environmental Assessment), which (i) evidences that the Premises are in a clean
and safe condition and free and clear of any Hazardous Materials; and
(ii) includes a review of the Premises by an environmental consultant for
asbestos, mold, fungus, spores, and other moisture conditions, on-site chemical
use, and lead-based paint.  If such Environmental Assessment reveals that
remediation or Clean-up is required under any Environmental Laws, Tenant shall
submit a remediation plan prepared by a recognized environmental consultant and
shall be responsible for all costs of remediation and Clean-up, as more
particularly provided in Section 5.3, above.

 

15.4                        Condition of the Building and Premises Upon
Surrender.  In addition to the above requirements of this Article 15, upon the
expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall, surrender the Premises and Building such that the same are in
compliance with all Applicable Laws and with Tenant having complied with all of
Tenant’s obligations under this Lease, including those relating to improvement,
repair, maintenance, compliance with law, testing and other related obligations
of Tenant set forth in Article 7 of this Lease.  In the event that the Building
and Premises shall be surrendered in a condition which does not comply with the
terms of this Section 15.4, because Tenant failed to comply with its obligations
set forth in Lease, then following thirty (30) days notice to Tenant, during
which thirty (30) day period Tenant shall have the right to cure such
noncompliance, Landlord shall be entitled to expend all reasonable costs in
order to cause the same to comply with the required condition upon surrender and
Tenant shall immediately reimburse Landlord for all such costs upon notice.

 

16.                               HOLDING
OVER                                          If Tenant holds over after the
expiration of the Lease Term or earlier termination thereof, with the express or
implied consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term.  If
Tenant holds over after the expiration of the Lease Term of earlier termination
thereof, without the express or implied consent of Landlord, such tenancy shall
be deemed to be a tenancy by sufferance only, and shall not constitute a renewal
hereof or an extension for any further term.  In either case, Base Rent shall be
payable at a monthly rate equal to one hundred fifty percent (150%) of the Base
Rent applicable during the last rental period of the Lease Term under this
Lease.  Such month-to-month tenancy or tenancy by sufferance, as the case may
be, shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

 

17.                               ESTOPPEL CERTIFICATES                      
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of Exhibit
D, attached hereto (or such other form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee.  Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project. 
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes.  At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year.  Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.  Failure of
Tenant to timely execute, acknowledge and deliver such estoppel certificate or
other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

 

29

--------------------------------------------------------------------------------


 

18.                              
SUBORDINATION                                   This Lease shall be subject and
subordinate to all present and future ground or underlying leases of the
Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building or Project or any
part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases, require in writing that this Lease
be superior thereto.  Tenant covenants and agrees in the event any proceedings
are brought for the foreclosure of any such mortgage or deed in lieu thereof (or
if any ground lease is terminated), to attorn, without any deductions or
set-offs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept this Lease and not disturb Tenant’s occupancy, so long as
Tenant timely pays the rent and observes and performs the terms, covenants and
conditions of this Lease to be observed and performed by Tenant.  Landlord’s
interest herein may be assigned as security at any time to any lienholder. 
Landlord’s delivery to Tenant of commercially reasonable non-disturbance
agreement(s) in favor of Tenant from any ground lessors, mortgage holders or
lien holders of Landlord who come into existence following the date hereof but
prior to the expiration of the Lease Term shall be in consideration of, and a
condition precedent to, Tenant’s agreement to subordinate this Lease to any such
ground lease, mortgage or lien.  Landlord’s interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) business
days of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.  Landlord represents that, as of the date of this Lease, there are no
ground or underlying leases or liens of any mortgage or trust deed encumbering
the Building or Project.

 

19.                               DEFAULTS; REMEDIES

 

19.1                        Events of Default.  The occurrence of any of the
following shall constitute a default of this Lease by Tenant:

 

19.1.1              Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, when due unless such
failure is cured within five (5) business days after notice; or

 

19.1.2              Except where a specific time period is otherwise set forth
for Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3              Abandonment of the Premises by Tenant; or

 

19.1.4              The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) business days after notice from Landlord.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 

19.2                        Remedies Upon Default.  Upon the occurrence of any
event of default by Tenant, Landlord shall have, in addition to any other
remedies available to Landlord at law or in equity (all of which remedies shall
be distinct, separate and cumulative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

 

30

--------------------------------------------------------------------------------

 

19.2.1              Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following:

 

(i)                                     The worth at the time of award of the
unpaid rent which has been earned at the time of such termination; plus

 

(ii)                                  The worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; plus

 

(iii)                               The worth at the time of award of the amount
by which the unpaid rent for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iv)                              Any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, specifically including but not limited to,
brokerage commissions and advertising expenses incurred, expenses of remodeling
the Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(v)                                 At Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable law.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2              Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3              Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under Sections 19.2.1 and 19.2.2, above, or
any law or other provision of this Lease), without prior demand or notice except
as required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

 

19.3                        Subleases of Tenant.  If Landlord elects to
terminate this Lease on account of any default by Tenant, as set forth in this
Article 19, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

31

--------------------------------------------------------------------------------


 

19.4                        Efforts to Relet.  No re-entry or repossession,
repairs, maintenance, changes, alterations and additions, reletting, appointment
of a receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant.  Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

 

19.5                        Landlord Default.

 

19.5.1              General.  Notwithstanding anything to the contrary set forth
in this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless
Landlord fails to perform such obligation within thirty (30) days after the
receipt of notice from Tenant specifying in detail Landlord’s failure to
perform; provided, however, if the nature of Landlord’s obligation is such that
more than thirty (30) days are required for its performance, then Landlord shall
not be in default under this Lease if it shall commence such performance within
such thirty (30) day period and thereafter diligently pursue the same to
completion.  Upon any such default by Landlord under this Lease, Tenant may,
except as otherwise specifically provided in this Lease to the contrary,
exercise any of its rights provided at law or in equity.

 

19.5.2              Abatement of Rent.  In the event that Tenant is prevented
from using, and does not use, the Premises or any portion thereof, as a result
of (i) any repair, maintenance or alteration performed by Landlord, or which
Landlord failed to perform, after the Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant’s use of the Premises, or
(ii) any failure to provide services, utilities or access to the Premises as
required by this Lease (either such set of circumstances as set forth in items
(i) or (ii), above, to be known as an “Abatement Event”), then Tenant shall give
Landlord notice of such Abatement Event, and if such Abatement Event continues
for five (5) consecutive business days after Landlord’s receipt of any such
notice (the “Eligibility Period”) and either (A) Landlord does not diligently
commence and pursue to completion the remedy of such Abatement Event or
(B) Landlord receives proceeds from its rental interruption insurance which
covers such Abatement Event, then the Base Rent, Tenant’s Share of Direct
Expenses, and Tenant’s obligation to pay for parking (to the extent not utilized
by Tenant) shall be abated or reduced, as the case may be, after expiration of
the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use for the normal conduct of Tenant’s business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant’s Share of Direct
Expenses for the entire Premises and Tenant’s obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises.  If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises.  To the
extent an Abatement Event is caused by an event covered by Articles 11 or 13 of
this Lease, then Tenant’s right to abate rent shall be governed by the terms of
such Article 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto.  Such right to abate Base Rent and Tenant’s Share of Direct
Expenses shall be Tenant’s sole and exclusive remedy for rent abatement at law
or in equity for an Abatement Event.  Except as provided in this Section 19.5.2,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.

 

20.COVENANT OF QUIET ENJOYMENT                                             
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully

 

32

--------------------------------------------------------------------------------


 

claiming by or through Landlord.  The foregoing covenant is in lieu of any other
covenant of quiet enjoyment express or implied.

 

21.                               LETTER OF CREDIT

 

21.1                        Concurrently with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord an unconditional, clean, irrevocable letter of
credit (the “L-C”) in the amount set forth in Section 8 of the Summary (the “L-C
Amount”), which L-C shall be issued by a money-center, solvent and nationally
recognized bank (a bank which accepts deposits, maintains accounts, has a local
San Francisco Bay Area office which will negotiate a letter of credit, and whose
deposits are insured by the FDIC) reasonably acceptable to Landlord (such
approved, issuing bank being referred to herein as the “Bank”).  Tenant shall
pay all expenses, points and/or fees incurred by Tenant in obtaining the L-C. 
The L-C shall (i) be “callable” at sight, irrevocable and unconditional, (ii) be
maintained in effect, whether through renewal or extension, for the period
commencing on the date of this Lease and continuing until the date (the
“L-C Expiration Date”) that is no less than one hundred twenty (120) days after
the expiration of the Lease Term, and Tenant shall deliver a new L-C or
certificate of renewal or extension to Landlord at least sixty (60) days prior
to the expiration of the L-C then held by Landlord, without any action
whatsoever on the part of Landlord, (iii) be fully assignable by Landlord, its
successors and assigns, (iv) permit partial draws and multiple presentations and
drawings, and (v) be otherwise subject to the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590.  Landlord,
or its then managing agent, shall have the right to draw down an amount up to
the face amount of the L-C if any of the following shall have occurred or be
applicable:  (A) such amount is due to Landlord under the terms and conditions
of this Lease, or (B) Tenant has filed a voluntary petition under the
U. S. Bankruptcy Code or any state bankruptcy code (collectively, “Bankruptcy
Code”), or (C) an involuntary petition has been filed against Tenant under the
Bankruptcy Code, or (D) the Bank has notified Landlord that the L-C will not be
renewed or extended through the L-C Expiration Date, or (E) Tenant is placed
into receivership or conservatorship, or becomes subject to similar proceedings
under Federal or State law, or (F) Tenant executes an assignment for the benefit
of creditors.  Upon any such draw of the L-C, Landlord may use the proceeds of
the L-C to cure any default of Tenant under the Lease, or to compensate Landlord
for any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

 

22.                               COMMUNICATIONS AND COMPUTER
LINE                     Tenant may install, maintain, replace, remove or use
any communications or computer wires and cables serving the Premises
(collectively, the “Lines”), provided that Tenant shall obtain Landlord’s prior
written consent, use an experienced and qualified contractor approved in writing
by Landlord, and comply with all of the other provisions of Articles 7 and 8 of
this Lease.  Tenant shall pay all costs in connection therewith.  Landlord
reserves the right, upon notice to Tenant prior to the expiration or earlier
termination of this Lease, to require that Tenant, at Tenant’s sole cost and
expense, remove any Lines located in or serving the Premises prior to the
expiration or earlier termination of this Lease.

 

23.                               SIGNS

 

23.1                        Exterior Signage.  Subject to Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, at its sole cost and expense, may
install (i) identification signage on the existing monument sign located in the
front of the Building, and (ii) at the entrance to the Building (collectively,
“Tenant Signage”).  All such signage shall be subject to Tenant’s obtaining all
required governmental approvals.  All permitted signs shall be maintained by
Tenant at its expense in a first-class and safe condition and appearance.  Upon
the expiration or earlier termination of this Lease, Tenant shall remove all of
its signs at Tenant’s sole cost and expense.  The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of Tenant’s Signage (collectively, the “Sign Specifications”) shall be
subject to the prior written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed, and shall be consistent and
compatible with the quality and nature of the Project.  Tenant hereby
acknowledges that, notwithstanding Landlord’s approval of Tenant’s Signage,
Landlord has made no representation or warranty to Tenant with respect to the
probability of obtaining all necessary governmental approvals and permits for
Tenant’s Signage.  In the event Tenant does not receive the necessary
governmental approvals and permits for Tenant’s Signage, Tenant’s and Landlord’s
rights and obligations under the remaining TCCs of this Lease shall be
unaffected.

 

33

--------------------------------------------------------------------------------


 

23.2                        Prohibited Signage and Other Items.  Any signs,
notices, logos, pictures, names or advertisements which are installed and that
have not been separately approved by Landlord may be removed without notice by
Landlord at the sole expense of Tenant.  Any signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.

 

23.3                        Termination of Right to Tenant’s Signage.  The
rights contained in this Article 23 shall be personal to Original Tenant and its
Permitted Assignee, and may only be exercised and maintained by such parties
(and not any other assignee, sublessee or other transferee of the Original
Tenant’s interest in this Lease) to the extent they are not in default under
this Lease (beyond any applicable notice and cure period).

 

24.                               COMPLIANCE WITH
LAW                             Tenant shall not do anything or suffer anything
to be done in or about the Premises or the Project which will in any way
conflict with any law, statute, ordinance or other governmental rule, regulation
or requirement now in force or which may hereafter be enacted or promulgated
(collectively, “Applicable Laws”).  At its sole cost and expense, Tenant shall
promptly comply with all such Applicable Laws which relate to (i) Tenant’s
particular use of the Premises, (ii) any Alterations made by Tenant to the
Premises, or (iii) the Base Building, but as to the Base Building, only to the
extent such obligations are triggered by Alterations made by Tenant to the
Premises to the extent such Alterations are not normal and customary business
office improvements, or Tenant’s use of the Premises for non-general office or
non-life-science use.  Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Premises as are required to comply with
the Applicable Laws to the extent required in this Article 24.  Notwithstanding
the foregoing terms of this Article 24 to the contrary, Tenant may defer such
compliance with Applicable Laws while Tenant contests, in a court of proper
jurisdiction, in good faith, the applicability of such Applicable Laws to the
Premises or Tenant’s specific use or occupancy of the Premises; provided,
however, Tenant may only defer such compliance if such deferral shall not
(a) prohibit Tenant from obtaining or maintaining a certificate of occupancy for
the Premises, (b) prohibit Landlord from obtaining or maintaining a certificate
of occupancy for the Building or any portion thereof, (c) unreasonably and
materially affect the safety of the employees and/or invitees of Landlord or of
any tenant in the Building (including Tenant), (d) create a significant health
hazard for the employees and/or invitees of Landlord or of any tenant in the
Building (including Tenant), (e) otherwise materially and adversely affect
Tenant’s use of or access to the Buildings or the Premises, or (f) impose
material obligations, liability, fines, or penalties upon Landlord or any other
tenant of the Building, or would materially and adversely affect the use of or
access to the Building by Landlord or other tenants or invitees of the
Building.  The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant.  Landlord shall comply
with all Applicable Laws relating to the Base Building, provided that compliance
with such Applicable Laws is not the responsibility of Tenant under this Lease,
and provided further that Landlord’s failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant’s
employees or create a significant health hazard for Tenant’s employees, or would
otherwise materially and adversely affect Tenant’s use of or access to the
Premises.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.7 above.

 

25.                               LATE
CHARGES                                          If any installment of Rent or
any other sum due from Tenant shall not be received by Landlord or Landlord’s
designee within five (5) business days after Tenant’s receipt of written notice
from Landlord that said amount is due, then Tenant shall pay to Landlord a late
charge equal to five percent (5%) of the overdue amount plus any reasonable
attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay Rent
and/or other charges when due hereunder.  Notwithstanding the foregoing,
Landlord shall not charge Tenant a late charge for the first (1st) late payment
in any twelve (12) month period (but in no event with respect to any subsequent
late payment in any twelve (12) month period) during the Lease Term that Tenant
fails to timely pay Rent or another sum due under this Lease, provided that such
late payment is made within three (3) days following the expiration of the five
(5) business day period following written notice.  The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord’s other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) days after the date
they are due shall bear interest from the date when due until paid at a rate per

 

34

--------------------------------------------------------------------------------


 

annum equal to the lesser of (i) the annual “Bank Prime Loan” rate cited in the
Federal Reserve Statistical Release Publication G.13(415), published on the
first Tuesday of each calendar month (or such other comparable index as Landlord
and Tenant shall reasonably agree upon if such rate ceases to be published) plus
four (4) percentage points, and (ii) the highest rate permitted by applicable
law.

 

26.                               LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY
TENANT

 

26.1                        Landlord’s Cure.  All covenants and agreements to be
kept or performed by Tenant under this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any reduction of Rent, except to the
extent, if any, otherwise expressly provided herein.  If Tenant shall fail to
perform any obligation under this Lease, and such failure shall continue in
excess of the time allowed under Section 19.1.2, above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perform any such act on Tenant’s part
without waiving its rights based upon any default of Tenant and without
releasing Tenant from any obligations hereunder.

 

26.2                        Tenant’s Reimbursement.  Except as may be
specifically provided to the contrary in this Lease, Tenant shall pay to
Landlord, upon delivery by Landlord to Tenant of statements therefor:  (i) sums
equal to expenditures reasonably made and obligations incurred by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of Section 26.1; (ii) sums equal to all losses, costs, liabilities,
damages and expenses referred to in Article 10 of this Lease; and (iii) sums
equal to all expenditures made and obligations incurred by Landlord in
collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all reasonable legal fees and other amounts so expended. 
Tenant’s obligations under this Section 26.2 shall survive the expiration or
sooner termination of the Lease Term.

 

27.                               ENTRY BY LANDLORD  Landlord reserves the right
at all reasonable times and upon not less than one (1) day prior notice to
Tenant (except in the case of an emergency) to enter the Premises to (i) inspect
them; (ii) show the Premises to prospective purchasers, or to current or
prospective mortgagees, ground or underlying lessors or insurers or, during the
last nine (9) months of the Lease Term, to prospective tenants; (iii) post
notices of nonresponsibility (to the extent applicable pursuant to then
applicable law); or (iv) alter, improve or repair the Premises or the Building,
or for structural alterations, repairs or improvements to the Building or the
Building’s systems and equipment. Landlord may make any such entries without the
abatement of Rent, except as otherwise provided in this Lease, and may take such
reasonable steps as required to accomplish the stated purposes.  In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Landlord shall use
commercially reasonable efforts to minimize interference with the conduct of
Tenant’s business in connection with entries into the Premises.  Any entry into
the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.

 

28.                               TENANT PARKING                          
Tenant shall have the right, without the payment of any parking charge or fee
(other than as a reimbursement of operating expenses to the extent allowed
pursuant to the terms or Article 4 of this Lease, above), commencing on the
Lease Commencement Date, to use the amount of unreserved parking spaces set
forth in Section 9 of the Summary, on a monthly basis throughout the Lease Term,
which parking spaces shall pertain to the on-site and/or off-site, as the case
may be, parking facility (or facilities) which serve the Project. 
Notwithstanding the foregoing, Tenant shall be responsible for the full amount
of any taxes imposed by any governmental authority in connection with the
renting of such parking spaces by Tenant or the use of the parking facility by
Tenant.  Tenant’s continued right to use the parking spaces is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the parking
spaces are located (including any sticker or other identification system
established by Landlord and the prohibition of vehicle repair and maintenance
activities in the parking facilities), and shall cooperate in seeing that
Tenant’s employees and visitors also comply with such rules and regulations.
 Tenant’s use of the Project parking facility shall be at Tenant’s sole risk and
Tenant acknowledges and agrees that Landlord shall have no liability whatsoever
for damage to the vehicles of Tenant, its employees and/or visitors, or for
other personal injury or property damage or theft relating to or connected with
the parking rights granted herein or any of Tenant’s, its employees’ and/or
visitors’ use of the parking facilities.

 

35

--------------------------------------------------------------------------------


 

29.                               MISCELLANEOUS PROVISIONS

 

29.1                        Terms; Captions.  The words “Landlord” and “Tenant”
as used herein shall include the plural as well as the singular.  The necessary
grammatical changes required to make the provisions hereof apply either to
corporations or partnerships or individuals, men or women, as the case may
require, shall in all cases be assumed as though in each case fully expressed. 
The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect or alter the meaning of such Articles and
Sections.

 

29.2                        Binding Effect.  Subject to all other provisions of
this Lease, each of the covenants, conditions and provisions of this Lease shall
extend to and shall, as the case may require, bind or inure to the benefit not
only of Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

 

29.3                        No Air Rights. ` No rights to any view or to light
or air over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease.  If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant’s obligations under this Lease.

 

29.4                        Modification of Lease.  Should any current or
prospective mortgagee or ground lessor for the Building or Project require a
modification of this Lease, which modification will not cause an increased cost
or expense to Tenant or in any other way materially and adversely change the
rights and obligations of Tenant hereunder, then and in such event, Tenant
agrees that this Lease may be so modified and agrees to execute whatever
documents are reasonably required therefor and to deliver the same to Landlord
within ten (10) business days following a request therefor.  At the request of
Landlord or any mortgagee or ground lessor, Tenant agrees to execute a short
form of Lease and deliver the same to Landlord within ten (10) business days
following the request therefor.

 

29.5                        Transfer of Landlord’s Interest.  Tenant
acknowledges that Landlord has the right to transfer all or any portion of its
interest in the Project or Building and in this Lease, and Tenant agrees that in
the event of any such transfer, Landlord shall automatically be released from
all liability thereafter arising under this Lease and Tenant agrees to look
solely to such transferee for the performance of Landlord’s obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee.

 

29.6                        Prohibition Against Recording.  Except as provided
in Section 29.4 of this Lease, neither this Lease, nor any memorandum, affidavit
or other writing with respect thereto, shall be recorded by Tenant or by anyone
acting through, under or on behalf of Tenant.

 

29.7                        Landlord’s Title.  Landlord’s title is and always
shall be paramount to the title of Tenant.  Nothing herein contained shall
empower Tenant to do any act which can, shall or may encumber the title of
Landlord.

 

29.8                        Relationship of Parties.  Nothing contained in this
Lease shall be deemed or construed by the parties hereto or by any third party
to create the relationship of principal and agent, partnership, joint venturer
or any association between Landlord and Tenant.

 

29.9                        Application of Payments.  Landlord shall have the
right to apply payments received from Tenant pursuant to this Lease, regardless
of Tenant’s designation of such payments, to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord, in its sole discretion, may
elect.

 

29.10                 Time of Essence.  Time is of the essence with respect to
the performance of every provision of this Lease in which time of performance is
a factor.

 

36

--------------------------------------------------------------------------------


 

29.11                 Partial Invalidity.  If any term, provision or condition
contained in this Lease shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

29.12                 No Warranty.  In executing and delivering this Lease,
Tenant has not relied on any representations, including, but not limited to, any
representation as to the amount of any item comprising Additional Rent or the
amount of the Additional Rent in the aggregate or that Landlord is furnishing
the same services to other tenants, at all, on the same level or on the same
basis, or any warranty or any statement of Landlord which is not set forth
herein or in one or more of the exhibits attached hereto.

 

29.13                 Landlord Exculpation.  The liability of Landlord or the
Landlord Parties to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
which is equal to the interest of Landlord in the Project, including any rents,
profits or proceeds derived therefrom.  Neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant.  The limitations of liability
contained in this Section 29.13 shall inure to the benefit of Landlord’s and the
Landlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns.  Under no circumstances shall any
present or future partner of Landlord (if Landlord is a partnership), or trustee
or beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease. 
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring, or loss to inventory,
scientific research, scientific experiments, laboratory animals, products,
specimens, samples, and/or scientific, business, accounting and other records of
every kind and description kept at the premises and any and all income derived
or derivable therefrom.

 

29.14                 Entire Agreement.  It is understood and acknowledged that
there are no oral agreements between the parties hereto affecting this Lease and
this Lease constitutes the parties’ entire agreement with respect to the leasing
of the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

29.15                 Right to Lease.  Landlord reserves the absolute right to
effect such other tenancies in the Project as Landlord in the exercise of its
sole business judgment shall determine to best promote the interests of the
Building or Project.  Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building or Project.

 

29.16                 Force Majeure.  Any prevention, delay or stoppage due to
strikes, lockouts, labor disputes, acts of God, acts of war, terrorist acts,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of the party obligated to perform,
except with respect to the obligations imposed with regard to Rent and other
charges to be paid by Tenant pursuant to this Lease (collectively, a “Force
Majeure”), notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure; provided, however, that Force Majeure shall not affect Tenant’s
rights to terminate this lease as provided in Articles 11 or 13, above.

 

37

--------------------------------------------------------------------------------


 

29.17                 Waiver of Redemption by Tenant.  Tenant hereby waives, for
Tenant and for all those claiming under Tenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.

 

29.18                 Notices.  All notices, demands, statements, designations,
approvals or other communications (collectively, “Notices”) given or required to
be given by either party to the other hereunder or by law shall be in writing,
shall be (A) sent by United States certified or registered mail, postage
prepaid, return receipt requested (“Mail”), (B) delivered by a nationally
recognized overnight courier, or (D) delivered personally.  Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 11 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the overnight courier delivery is made, or (iii) the date personal
delivery is made.  As of the date of this Lease, any Notices to Landlord must be
sent, transmitted, or delivered, as the case may be, to the following addresses:

 

Bayside Acquisition, LLC
c/o HCP, Inc.
3760 Kilroy Airport Way, Suite 300
Long Beach, CA 90806
Attention:  Legal Department

 

and:

 

HCP Life Science Estates
400 Oyster Point Boulevard, Suite 409
South San Francisco, CA 94080
Attention:  Jon Bergschneider

 

and

 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

29.19                 Joint and Several.  If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

 

29.20                 Authority.  If Tenant is a corporation, trust or
partnership, Tenant hereby represents and warrants that Tenant is a duly formed
and existing entity qualified to do business in the State of California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so.  In such event,
Tenant shall, within ten (10) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by Landlord, also deliver to Landlord satisfactory evidence of (i) good
standing in Tenant’s state of incorporation and (ii) qualification to do
business in the State of California.

 

29.21                 Attorneys’ Fees.  In the event that either Landlord or
Tenant should bring suit for the possession of the Premises, for the recovery of
any sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.

 

38

--------------------------------------------------------------------------------


 

29.22                 Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall
be construed and enforced in accordance with the laws of the State of
California.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY
OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD
COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR
ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

29.23                 Submission of Lease.  Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of, option
for or option to lease, and it is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.

 

29.24                 Brokers.  Landlord and Tenant hereby warrant to each other
that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 12 of the Summary (the “Brokers”), and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease.  Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party.  Landlord shall
pay any commissions due with respect to this Lease pursuant to a separate
written agreement with the Brokers.  The terms of this Section 29.24 shall
survive the expiration or earlier termination of the Lease Term.

 

29.25                 Independent Covenants.  This Lease shall be construed as
though the covenants herein between Landlord and Tenant are independent and not
dependent and Tenant hereby expressly waives the benefit of any statute to the
contrary and agrees that if Landlord fails to perform its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord.

 

29.26                 Project or Building Name, Address and Signage.  Landlord
shall have the right at any time to change the name and/or address of the
Project or Building and to install, affix and maintain any and all signs on the
exterior and on the interior of the Project or Building as Landlord may, in
Landlord’s sole discretion, desire.  Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

 

29.27                 Counterparts.  This Lease may be executed in counterparts
with the same effect as if both parties hereto had executed the same document. 
Both counterparts shall be construed together and shall constitute a single
lease.

 

29.28                 Intentionally Omitted.

 

29.29                 Development of the Project.

 

29.29.1       Subdivision.  Landlord reserves the right to subdivide all or a
portion of the buildings and Common Areas.  Tenant agrees to execute and
deliver, upon demand by Landlord and in the form requested by Landlord, any
additional documents needed to conform this Lease to the circumstances resulting
from a subdivision and any all maps in connection therewith.  Notwithstanding
anything to the contrary set forth in this Lease, the

 

39

--------------------------------------------------------------------------------


 

separate ownership of any buildings and/or Common Areas by an entity other than
Landlord shall not affect the calculation of Direct Expenses or Tenant’s payment
of Tenant’s Share of Direct Expenses.

 

29.29.2       Construction of Property and Other Improvements.  Tenant
acknowledges that portions of the Project may be under construction following
Tenant’s occupancy of the Premises, and that such construction may result in
levels of noise, dust, obstruction of access, etc. which are in excess of that
present in a fully constructed project.  Tenant hereby waives any and all rent
offsets or claims of constructive eviction which may arise in connection with
such construction.

 

29.30                 No Violation.  Tenant hereby warrants and represents that
neither its execution of nor performance under this Lease shall cause Tenant to
be in violation of any agreement, instrument, contract, law, rule or regulation
by which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

 

29.31                 Transportation Management.  Tenant shall fully comply with
all present or future programs intended to manage parking, transportation or
traffic in and around the Project and/or the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities, and shall complete all surveys as
requested by Landlord or the city in connection therewith.  Such programs may
include, without limitation: (i) restrictions on the number of peak-hour vehicle
trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees.

 

29.32                 Existing Lease.  If Landlord fails to deliver the Premises
to Tenant prior to July 1, 2014, then (i) Tenant’s existing lease with an
affiliate of Landlord, located at 260 East Grand Avenue, South San Francisco,
California (the “Existing Lease”) shall be automatically extended, on all of its
existing terms and conditions, to expire on the date that is two (2) weeks after
the Lease Commencement Date under this Lease (the Existing Lease Extended
Expiration Date”), and (ii) Tenant’s obligation to pay rent under this Lease
shall not commence until the Existing Lease Extended Expiration Date.

 

40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

BAYSIDE ACQUISITION, LLC,,

 

KALOBIOS PHARMACEUTICALS, INC.,

a Delaware limited liability company

 

a Delaware corporation

 

 

 

By:

/s/ Jonathan M. Bergschneider

 

By:

/s/ David W. Pritchard

 

 

 

 

 

 

 

 

Name:

Jonathan M. Bergschneider

 

 

Name:

David W. Pritchard

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

 

Its:

Chief Executive Officer
KeloBios Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

 

 

By:

/s/ Herb Cross

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

Herb Cross

 

 

 

 

 

 

 

 

Its:

 

 

 

Its:

CFO

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BRITANNIA LIFE SCIENCE CENTER

 

OUTLINE OF PREMISES

 

[g12093lm09i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

BRITANNIA LIFE SCIENCE CENTER

 

PROJECT SITE PLAN

 

[g12093lm09i002.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BRITANNIA LIFE SCIENCE CENTER

 

TENANT WORK LETTER

 

1.                                      Defined Terms. As used in this Tenant
Work Letter, the following capitalized terms have the following meanings:

 

(a)                                 Approved Plans: Plans and specifications
prepared by the applicable Architect for the respective Tenant Improvements and
approved by Landlord and Tenant in accordance with Paragraph 2 of this Tenant
Work Letter, subject to further modification from time to time to the extent
provided in and in accordance with such Paragraph 2.

 

(b)                                 Architect: DES Architects/Engineers, or any
other architect selected by Landlord in its reasonable discretion, with respect
to any Tenant Improvements which Landlord is to cause to be constructed pursuant
to this Tenant Work Letter.

 

(c)                                  Tenant Change Request: See definition in
Paragraph 2(c)(ii) hereof.

 

(d)                                 Landlord’s Final Working Drawings: See
definition in Paragraph 2(a) hereof.

 

(e)                                  General Contractor:  Landmark Builders, or
any other general contractor reasonably selected by Landlord with respect to
Landlord’s TI Work. Tenant shall have no right to direct or control such General
Contractor.

 

(f)                                   Landlord’s TI Work: Any Tenant
Improvements which Landlord is to construct or install pursuant to this Tenant
Work Letter or by mutual agreement of Landlord and Tenant from time to time.

 

(g)                                  Project Manager. Project Management
Advisors, Inc., or any other project manager designated by Landlord in its
reasonable  discretion from time to time to act in a supervisory, oversight,
project management or other similar capacity on behalf of Landlord in connection
with the design and/or construction of the Tenant Improvements.

 

(h)                                 Punch List Work: Minor corrections of
construction or decoration details, and minor mechanical adjustments, that are
required in order to cause any applicable portion of the Tenant Improvements as
constructed to conform to the Approved Plans in all material respects and that
do not materially interfere with Tenant’s use or occupancy of the Building and
the Premises.

 

(i)                                     Substantial Completion Certificate: See
definition in Paragraph 3(a) hereof.

 

(j)                                    Tenant Delay: Any of the following types
of delay in the completion of construction of Landlord’s TI Work (but in each
instance, only to the extent that any of the following has actually and
proximately caused substantial completion of Landlord’s TI Work to be delayed):

 

(i)                                     Any delay resulting from Tenant’s
failure to furnish, in a timely manner, information reasonably requested by
Landlord or by Landlord’s Project Manager in connection with the design or
construction of Landlord’s TI Work, or from Tenant’s failure to approve in a
timely manner any matters requiring approval by Tenant;

 

(ii)                                  Any delay resulting from Tenant Change
Requests initiated by Tenant, including any delay resulting from the need to
revise any drawings or obtain further governmental approvals as a result of any
such Tenant Change Request; or

 

1

--------------------------------------------------------------------------------


 

(iii)                               Any delay caused by Tenant (or Tenant’s
contractors, agents or employees) materially interfering with the performance of
Landlord’s TI Work, provided that Landlord shall have given Tenant prompt notice
of such material interference.

 

(k)                                 Tenant Improvements: The improvements to or
within the Building shown on the Approved Plans from time to time and to be
constructed by Landlord pursuant to the Lease and this Tenant Work Letter. The
term “Tenant Improvements” does not include the improvements existing in the
Building and Premises at the date of execution of the Lease.

 

(l)                                     Unavoidable Delays: Delays due to acts
of God, acts of public agencies, labor disputes, strikes, fires, freight
embargoes, inability (despite the exercise of due diligence) to obtain supplies,
materials, fuels or permits, or other causes or contingencies (excluding
financial inability) beyond the reasonable control of Landlord or Tenant, as
applicable.

 

(m)                             Capitalized terms not otherwise defined in this
Tenant Work Letter shall have the definitions set forth in the Lease.

 

2.                                      Plans and Construction. Landlord and
Tenant shall comply with the procedures set forth in this Paragraph 2 in
preparing, delivering and approving matters relating to the Tenant Improvements.

 

(a)                                 Approved Plans and Working Drawings for
Landlord’s TI Work. Landlord’s Architect and project manager has prepared, and
Landlord and Tenant have approved, preliminary plans and specifications and a
scope of work for the Premises. The most recent mutually approved version of
such preliminary plans and specifications and scope of work (the “Landlord’s
Preliminary Plan”) is attached hereto as Schedule 1 and incorporated herein by
this reference.  Any items listed on the Landlord’s Preliminary Plan as being
“alternates” or “tenant items”, or “tenant furnished” or “tenant installed”
shall be provided, if at all, by Tenant at Tenant’s sole cost and expense, and
Landlord shall have no obligations with respect thereto. Landlord shall prepare
or cause to be prepared (assuming timely delivery by Tenant of all information
and decisions reasonably required to be furnished or made by Tenant in order to
permit preparation of Landlord’s Final Working Drawings, and subject to Tenant
Delays and Unavoidable Delays), final detailed working drawings and
specifications for the Tenant Improvements constituting Landlord’s TI Work,
including (as applicable) structural, fire protection, life safety, mechanical
and electrical working drawings and final architectural drawings (collectively,
“Landlord’s Final Working Drawings”). Landlord’s Final Working Drawings shall be
based on and consistent with the Landlord’s Preliminary Plan in all material
respects (except as otherwise mutually approved by the parties in their
respective discretion). Landlord shall deliver copies of Landlord’s Final
Working Drawings to Tenant for Tenant’s approval and information, and to assist
Tenant in preparing plans, specifications and drawings for Tenant’s Work as
hereinafter set forth.  Tenant shall promptly and diligently either approve the
proposed Landlord’s Final Working Drawings, or set forth in writing with
particularity any changes necessary to bring the aspects of such proposed plans
and specifications or proposed Landlord’s Final Working Drawings into a form
which will be reasonably acceptable to Tenant.  Notwithstanding any other
provisions of this paragraph, in no event shall Tenant have the right to object
to any aspect of the Landlord’s Final Working Drawings (including, but not
limited to, any subsequently proposed changes therein from time to time) that is
(i) materially consistent with the Landlord’s Preliminary Plan,
(ii) necessitated by applicable law or as a condition of any governmental or
other third-party approvals or consents that are required to be obtained in
connection with Landlord’s TI Work, or (iii) that is required as a result of
unanticipated conditions encountered in the course of construction of Landlord’s
TI Work, but to the extent Tenant identifies to Landlord any concerns arising
out of any such requirements or conditions described in this sentence, Landlord
and Tenant shall cooperate reasonably, diligently and in good faith to discuss
possible changes in the nature or scope of the Tenant Improvements that might
minimize or avoid the effects of such requirements or conditions. Failure of
Tenant to deliver to Landlord written notice of disapproval and specification of
required changes on or before any deadline reasonably specified by Landlord
(which shall not be less than three (3) days after delivery thereof to Tenant)
in delivering an applicable set of plans, specifications and/or drawings to
Tenant shall constitute and be deemed to be approval of Landlord’s proposed
plans and specifications or proposed Landlord’s Final Working Drawings, as
applicable.

 

(b)                                 Construction of Landlord’s TI Work.
Following completion of Landlord’s Final Working Drawings, Landlord shall apply
for and use reasonable efforts to obtain the necessary permits and

 

2

--------------------------------------------------------------------------------


 

approvals to allow construction of all Tenant Improvements constituting
Landlord’s TI Work. Upon receipt of such permits and approvals, Landlord shall,
at Landlord’s expense (subject to Tenant’s obligations to pay for the cost of
any Tenant required changes to the Landlord’s Preliminary Plan or Landlord’s
Final Working Drawings), construct and complete the Tenant Improvements
constituting Landlord’s TI Work substantially in accordance with the Landlord’s
Approved Plans, subject to Unavoidable Delays and Tenant Delays (if any). Such
construction shall be performed in a neat, good and workmanlike manner and shall
materially conform to all applicable laws, rules, regulations, codes,
ordinances, requirements, covenants, conditions and restrictions applicable
thereto in force at the time such work is completed.

 

(c)                                  Changes.

 

(i)                                     If Landlord determines at any time that
changes in Landlord’s Final Working Drawings or in any other aspect of the
Landlord’s Approved Plans relating to any item of Landlord’s TI Work are
required as a result of applicable law or governmental requirements,, or are
required at the insistence of any other third party whose approval may be
required with respect to the Tenant Improvements, or are required as a result of
unanticipated conditions encountered in the course of construction, then
Landlord shall promptly (A) advise Tenant of such circumstances and (B) at
Landlord’s sole cost and expense, cause revised Landlord’s Final Working
Drawings to be prepared by Landlord’s Architect and submitted to Tenant, for
Tenant’s information.

 

(ii)                               If Tenant at any time desires any changes,
alterations or additions to the Landlord’s Final Working Drawings or material
changes to the Landlord’s Preliminary Plan with respect to any of Landlord’s TI
Work, Tenant shall submit a detailed written request to Landlord specifying such
changes, alterations or additions (a “Tenant Change Request”). Upon receipt of
any such request, Landlord shall promptly notify Tenant of (A) whether the
matters proposed in the Tenant Change Request are approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed by
Landlord), (B) Landlord’s estimate of the number of days of delay, if any, which
shall be caused in Landlord’s TI Work by such Tenant Change Request if
implemented (including, without limitation, delays due to the need to obtain any
revised plans or drawings and any governmental approvals), and (C) Landlord’s
estimate of the increase, if any, which shall occur in the cost of construction
of the Landlord’s TI Work affected by such Tenant Change Request if such Tenant
Change Request is implemented (including, but not limited to, any costs of
compliance with laws or governmental regulations that become applicable because
of the implementation of the Tenant Change Request). If Landlord approves the
Tenant Change Request and Tenant notifies Landlord in writing, within three
(3) business days after receipt of such notice from Landlord, of Tenant’s
approval of the Tenant Change Request (including the estimated delays and cost
increases, if any, described in Landlord’s notice), then Landlord shall cause
such Tenant Change Request to be implemented and Tenant shall be responsible for
all actual costs or cost increases resulting from or attributable to the
implementation of the Tenant Change Request, and any delays resulting therefrom
shall be deemed to be a Tenant Delay. If Tenant fails to notify Landlord in
writing of Tenant’s approval of such Tenant Change Request within said three
(3) business day period, then such Tenant Change Request shall be deemed to be
withdrawn and shall be of no further effect.

 

(d)                                 Project Management. Unless and until revoked
by Landlord by written notice delivered to Tenant, Landlord hereby (i) delegates
to Project Manager the authority to exercise all approval rights, supervisory
rights and other rights or powers of Landlord under this Tenant Work Letter with
respect to the design and construction of the Tenant Improvements, and
(ii) requests that Tenant work with Project Manager with respect to any
logistical or other coordination matters arising in the course of construction
of the Tenant Improvements, including monitoring Tenant’s compliance with its
obligations under this Tenant Work Letter and under the Lease with respect to
the design and construction of the Tenant Improvements. Tenant acknowledges the
foregoing delegation and request, and agrees to cooperate reasonably with
Project Manager as Landlord’s representative pursuant to such delegation and
request.  Fees and charges of Project Manager for such services shall be at
Landlord’s sole expense except to the extent otherwise expressly provided in
this Tenant Work Letter.

 

3

--------------------------------------------------------------------------------


 

3.                                      Completion.

 

(a)                                 When Landlord receives written certification
from Architect that construction of the Tenant Improvements constituting
Landlord’s TI Work in the Building has been completed in accordance with the
Landlord’s Approved Plans (except for Punch List Work), Landlord shall prepare
and deliver to Tenant a certificate signed by both Landlord and Architect (the
“Substantial Completion Certificate”) (i) certifying that the construction of
the Tenant Improvements constituting Landlord’s TI Work in the Building has been
substantially completed in a good and workmanlike manner in accordance with the
Landlord’s Approved Plans in all material respects, subject only to completion
of Punch List Work, and specifying the date of that completion, and
(ii) certifying that Landlord’s TI Work complies in all material respects with
all laws, rules, regulations, codes, ordinances, requirements, covenants,
conditions and restrictions applicable thereto at the time of such delivery.
Upon receipt by Tenant of the Substantial Completion Certificate and tender of
possession of the Premises by Landlord to Tenant, and receipt of any certificate
of occupancy or its legal equivalent, or other required sign-offs from any
applicable governmental authority, allowing the legal occupancy of the Premises,
the Tenant Improvements constituting Landlord’s TI Work in the Building will be
deemed delivered to Tenant and “Ready for Occupancy” for all purposes of the
Lease (subject to Landlord’s continuing obligations with respect to any Punch
List Work, and to any other express obligations of Landlord under the Lease or
this Tenant Work Letter with respect to such Tenant Improvements).

 

(b)                                 Promptly following delivery of the
Substantial Completion Certificate for Landlord’s TI Work in the Building,
Project Manager or other representatives of Landlord shall conduct one or more
“walkthroughs” of the Building with Tenant and Tenant’s representatives, to
identify any items of Punch List Work that may require correction and to prepare
a joint punch list reflecting any such items, following which Landlord shall
diligently complete the Punch List Work reflected in such joint punch list. At
any time within thirty (30) days after delivery of such Substantial Completion
Certificate, Tenant shall be entitled to submit one or more lists to Landlord
supplementing such joint punch list by specifying any additional items of Punch
List Work to be performed on the applicable Tenant Improvements constituting
Landlord’s TI Work in the Building, and upon receipt of such list(s), Landlord
shall diligently complete such additional Punch List Work. Promptly after
Landlord provides Tenant with the Substantial Completion Certificate and
completes all applicable Punch List Work for the Building, Landlord shall cause
the recordation of a Notice of Completion (as defined in Section 3093 of the
California Civil Code or applicable successor statute) with respect to
Landlord’s TI Work in the Building.

 

(c)                                  All construction, product and equipment
warranties and guaranties obtained by Landlord with respect to Landlord’s TI
Work shall, to the extent reasonably obtainable, include a provision that such
warranties and guaranties shall also run to the benefit of Tenant, and Landlord
shall cooperate with Tenant in a commercially reasonable manner to assist in
enforcing all such warranties and guaranties for the benefit of Tenant.

 

(d)                                 Notwithstanding any other provisions of this
Tenant Work Letter or of the Lease, if Landlord is delayed in substantially
completing any of Landlord’s TI Work as a result of any Tenant Delay, and if the
Lease Commencement Date is being determined under clause (ii) of Section 3.2 of
the Lease Summary, then notwithstanding any other provisions of the Lease to the
contrary, the Premises shall be deemed to have been Ready for Occupancy on the
date the Premises would have been Ready for Occupancy absent such Tenant Delay.

 

4.                                      Payment of Costs.  Except as otherwise
expressly provided in this Tenant Work Letter or in the Lease or by mutual
written agreement of Landlord and Tenant, the cost of construction of the Tenant
Improvements shall be paid by Landlord.

 

5.                                      No Agency. Nothing contained in this
Tenant Work Letter shall make or constitute Tenant as the agent of Landlord.

 

6.                                      Tenant Access.  Provided that Tenant and
its agents do not interfere with Contractor’s work in the Building and the
Premises, Contractor shall allow Tenant access to the Premises for the purpose
of Tenant installing equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises and doing business.  Prior to Tenant’s
entry into the Premises as permitted by the terms of this Section 6, Tenant
shall submit a schedule to Landlord and Contractor, for their approval, which
schedule shall detail the timing and purpose of Tenant’s entry.  Tenant shall be
responsible for the costs of any utilities associated with Tenant’s access to
the Premises prior to the

 

4

--------------------------------------------------------------------------------


 

Lease Commencement Date.  Tenant shall hold Landlord and Landlord Parties
harmless from and indemnify, protect and defend Landlord and Landlord Parties
against any loss or damage to the Building or Premises and against injury to any
persons caused by Tenant’s actions pursuant to this Section 6.

 

7.                                      Miscellaneous. All references in this
Tenant Work Letter to a number of days shall be construed to refer to calendar
days, unless otherwise specified herein. In all instances where Landlord’s or
Tenant’s approval is required, if no written notice of disapproval is given
within the applicable time period, at the end of that period Landlord or Tenant
shall be deemed to have given approval (unless the provision requiring
Landlord’s or Tenant’s approval expressly states that non-response is deemed to
be a disapproval or withdrawal of the pending action or request, in which event
such express statement shall be controlling over the general statement set forth
in this sentence) and the next succeeding time period shall commence. If any
item requiring approval is disapproved by Landlord or Tenant (as applicable) in
a timely manner, the procedure for preparation of that item and approval shall
be repeated.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT B

 

BRITANNIA LIFE SCIENCE CENTER

 

LANDLORD’S PRELIMINARY PLAN

 

[g12093lm09i003.jpg]

 

1

--------------------------------------------------------------------------------

 

442 Littlefield - KaloBios TI Scope List

Based on DES floor plan dated 12/2/13 for Office & Lab space

Office Area Includes:

 

1.              Lobby/Reception, Open Office Area, (32) Private Offices, Board
Room, (3) Conference Rooms, CEO Office, Shared Office, IT Room, Server Room,
(2) Copy Stations, Supply Area, File Storage, Break Room, All Hands Room,
Men’s & Women’s Restrooms and Janitor’s Closet.

 

2.              (13) 4x8 skylights with flared sheetrock wells

 

3.              Lobby/Reception with new glass double doors, carpet tiles, 2x4
‘second look’ ceilings (furniture by Tenant).

 

4.              Open Office Area with carpet tiles, 2x4 ‘second look’ ceiling
tile, 2x4 direct/indirect light fixtures. Ceiling drops for power to cubicles. 
Power connection to cubicles, IT cabling and furniture by Tenant.

 

5.              Window coverings at exterior windows throughout.

 

6.              File Storage Room with dry suppression system and clerestory
windows along lab hallway.

 

7.              Private Offices include one glass wall with sidelight privacy
glazing, solid doors, (2) power outlets per office and (1) rough-in for tel/data
per office.

 

8.              (1) Private Office at Lab with solid wall and door with vision
glass with privacy glazing.

 

9.              Conference Rooms & Board Room: carpet tiles, 2x4 ‘second look’
ceilings, butt glazed walls with film, 2x4 direct/indirect light fixtures w/
supplemental down lights. Power and rough-in for data provided in the floor at
all Conference Rooms and Board Room.

 

10.       Mecho shade for Conference Rooms and Board Room.

 

11.       Power for surface mounted electrical projection screens in all
Conference Rooms.  Screens to be provided by Tenant.

 

12.       CFCI recessed projection screen in Board Room.

 

13.       Break Room: VCT multi-color tile flooring w/ moisture barrier, 2x4
‘second look’ ceiling tile, 2x4 direct/indirect light fixtures, plastic laminate
cabinets/counter, sink w/ disposal(LL provides), dishwasher(LL provides). 
Refrigerators by Tenant.

 

14.       Break Room with pantry, (1) sink with disposal, power and water
connection for dishwasher, upper and lower cabinetry and (4) above-counter
outlets.

 

15.       (2) Copy Stations with built in cabinetry.

 

16.       Supply area with upper and lower cabinetry.

 

17.       Men’s and Women’s Restrooms with (1) shower each, ceramic tile floors
and wet walls (tile and grout lines sealed), solid surface countertops, metal
partitions, lockers, down lights and (Exhaust fans on light switch), standard
plumbing fixtures (request power assisted commodes-all ADA height).

 

18.       Janitor’s closet with sink (tile floor and up wall to chair rail
height).

 

19.       11 foot ceilings in Open Office Area, 9 foot ceilings at Private
Offices, 12’ ceilings in File Storage Room and 10’ ceilings in Lab Areas.

 

20.       Minimum 800 amp electrical service, including 400 amp emergency
generator panel (designate Epower plugs with color red).

 

21.       (2) new exterior doors including one at west wall and one at east
wall.

 

2

--------------------------------------------------------------------------------


 

 

22.       Card readers for (4) exterior doors and Server Room; Interior lobby
double door as depicted on floor plan.

 

23.       New HVAC units (labs w/ 100% OA), New exhaust fans, (1) split system
at IT & Server Rooms for 24/7 HVAC, Restroom exhaust

 

Lab Areas Including:

 

24.       Development Lab, Autoclave Room, Shipping/Receiving, (2) TC Labs,
Glass Storage Room (Photo room), Lab Storage(FACS Canto II Room), Flex Space and
Electrical Room.

 

25.       Development Lab with VCT flooring, 2x4 vinyl rock ceiling tile,
(4) epoxy sinks, mobile casework, (3) 2x8 clerestory windows at hallway, HVAC
connection and power for (1) tenant furnished 6’ fume hood (with sprinkler),
(1) VAC connection at each island and wire mold along walls. Equipment by
Tenant.

 

26.       TC #1 with sheet vinyl flooring, 2x4 vinyl rock ceiling tile,
(1) sink, mobile benches, (1) 4’ biosafety cabinet, wire mold along walls.
(2) CO2 outlet. Equipment by Tenant.

 

27.       TC #2 with sheet vinyl flooring, 2x4 vinyl rock ceiling tile,
(1) sink, mobile benches, (1) 6’biosafety cabinet, wire mold along walls. 
(2) CO2 outlet. Equipment by Tenant.

 

28.       Glass Storage (Photo Room with vct tile flooring.

 

29.       Autoclave Lab with epoxy flooring, floor drains and water connection
as required

 

30.       Lab Storage(FACS Canto II Room) with access from hallway and TC #2.

 

31.       Shipping and Receiving with double doors, tank racks for (4) CO2
tanks, space for LN2 tank, power for freezers. Process piping for CO2 to
(1) location at TC Lab #1 and TC Lab #2. Wire mold along back wall. Equipment
and tanks by Tenant.

 

32.       View panels at all lab block doors as depicted on floor plan including
hallway doors along bathroom block leading to open office area and s/r double
doors to lab hallway.

 

33.       Epoxy sinks w/ ICW and IHW as depicted on floor plan

 

34.       Emergency shower/eyewash combination in at each lab

 

35.       2x4 lighting with acrylic lens at all lab areas.

 

36.       10 foot ceilings in lab areas.

 

37.       Flex space includes VCT flooring 11’ ceiling height with standard 2x4
ceiling tile and grid, code minimum electrical outlets, drywall and tape, no
paint.

 

EXCLUDES:

 

1.              IT Cabling

 

2.              Furniture

 

3.              Ceiling service panels, specialty gas piping/outlets/gas
manifolds, free-standing lab equipment (freezers, etc.) depicted on floor plan,
unless otherwise noted above.  (PraxAir-CO2 manifold in S/R)

 

4.              CDA not required

 

5.              Signage, other than code required

 

6.              Security System

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BRITANNIA LIFE SCIENCE CENTER

 

NOTICE OF LEASE TERM DATES

 

To:                            
                                              
                                              



Re:                             Lease dated                         , 200   
between                                         , a
                                           (“Landlord”), and
                                              , a
                                               (“Tenant”) concerning
Suite              on floor(s)                      of the office building
located at                                                        , California.

 

Gentlemen:

 

In accordance with the Lease (the “Lease”), we wish to advise you and/or confirm
as follows:

 

1.                                      The Lease Term shall commence on or has
commenced on                            for a term of
                               ending on                               .

 

2.                                      Rent commenced to accrue on
                        , in the amount of                         .

 

3.                                      If the Lease Commencement Date is other
than the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter, with the exception of the final billing,
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

4.                                      Your rent checks should be made payable
to                      at                             .

 

5.                                      The exact number of rentable/usable
square feet within the Premises is                    square feet.

 

6.                                      Tenant’s Share as adjusted based upon
the exact number of usable square feet within the Premises is
                        %.

 

 

“Landlord”:

 

 

 

                                                                                                         ,

 

a                                              

 

 

 

By:

 

 

 

Its:

 

 

1

--------------------------------------------------------------------------------


 

Agreed to and Accepted as

 

of           , 20   .

 

 

 

“Tenant”:

 

 

 

                                       

 

a                                   

 

 

 

By:

 

 

 

Its:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BRITANNIA LIFE SCIENCE CENTER

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Lease (the “Lease”) made and
entered into as of                       , 200   by and between
                               as Landlord, and the undersigned as Tenant, for
Premises in the building located at
                                                            , California,
certifies as follows:

 

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

 

2.             The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                     , and the Lease Term
expires on                       , and the undersigned has no option to
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project.

 

3.             Base Rent became payable on                         .

 

4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

 

5.             Tenant has not transferred, assigned, or sublet any portion of
the Premises nor entered into any license or concession agreements with respect
thereto except as follows:

 

6.             Intentionally Omitted.

 

7.             All monthly installments of Base Rent, all Additional Rent and
all monthly installments of estimated Additional Rent have been paid when due
through                       .  The current monthly installment of Base Rent is
$                                          .

 

8.             All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.  In addition, the undersigned has not delivered any notice
to Landlord regarding a default by Landlord thereunder.  The Lease does not
require Landlord to provide any rental concessions or to pay any leasing
brokerage commissions.

 

9.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except as provided in the Lease.

 

10.          As of the date hereof, there are no existing defenses or offsets,
or, to the undersigned’s knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.

 

11.          If Tenant is a corporation or partnership, each individual
executing this Estoppel Certificate on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

 

12.          There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

 

1

--------------------------------------------------------------------------------


 

13.          To the best of Tenant’s knowledge, Tenant is in full compliance
with all federal, state and local laws, ordinances, rules and regulations
affecting its use of the Premises, including, but not limited to, those laws,
ordinances, rules or regulations relating to hazardous or toxic materials. 
Tenant has never permitted or suffered, nor does Tenant have any knowledge of,
the generation, manufacture, treatment, use, storage, disposal or discharge of
any hazardous, toxic or dangerous waste, substance or material in, on, under or
about the Project or the Premises or any adjacent premises or property in
violation of any federal, state or local law, ordinance, rule or regulation.

 

14.          To the undersigned’s knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.  All work (if any) in the common areas
required by the Lease to be completed by Landlord has been completed and all
parking spaces required by the Lease have been furnished and/or all parking
ratios required by the Lease have been met.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                              on the          day of
                      , 20    .

 

 

“Tenant”:

 

 

 

                                                                                                         ,

 

a

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

Its:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BRITANNIA LIFE SCIENCE CENTER

 

ENVIRONMENTAL QUESTIONNAIRE

 

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:                                   

 

Property Address:                    

 

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

 

1.0          PROCESS INFORMATION

 

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

2.0          HAZARDOUS MATERIALS

 

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

 

2.1

 

Are any of the following materials handled on the Property?

 

Yes o No o

 

 

 

 

 

 

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

 

 

 

 

 

o Explosives

o Fuels

o Oils

 

 

o Solvents

o Oxidizers

o Organics/Inorganics

 

 

o Acids

o Bases

o Pesticides

 

 

o Gases

o PCBs

o Radioactive Materials

 

 

o Other (please specify)

 

 

 

 

 

 

 

2-2.                           If any of the groups of materials checked in
Section 2.1, please list the specific material(s), use(s), and quantity of each
chemical used or stored on the site in the Table below.  If convenient, you may
substitute a chemical inventory and list the uses of each of the chemicals in
each category separately.

 

Material

 

Physical State (Solid, Liquid, or Gas)

 

Usage

 

Container Size

 

Number of Containers

 

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

2-3.                           Describe the planned storage area location(s) for
these materials.  Please include site maps and drawings as appropriate.

 

 

 

3.0          HAZARDOUS WASTES

 

Are hazardous wastes generated?

 

Yes o No o

 

 

 

 

 

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

 

 

 

3.1

 

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

 

 

 

 

 

 

 

o Hazardous wastes

o Industrial Wastewater

 

 

 

o Waste oils

o PCBs

 

 

 

o Air emissions

oSludges

 

 

 

o Regulated Wastes

o Other (please specify)

 

 

 

 

 

 

3-2.

 

List and quantify the materials identified in Question 3-1 of this section.

 

 

 

 

 

WASTE
GENERATED

 

RCRA listed
Waste?

 

SOURCE

 

APPROXIMATE MONTHLY
QUANTITY

 

WASTE
CHARACTERIZATION

 

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-3.                           Please include name, location, and permit number
(e.g. EPA ID No.) for transporter and disposal facility, if applicable).  Attach
separate pages as necessary.

 

Transporter/Disposal Facility Name

 

Facility Location

 

Transporter (T) or Disposal (D) Facility

 

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-4.

 

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?

Yes o No o

 

 

 

3-5.

 

If so, please describe.

 

2

--------------------------------------------------------------------------------

 

4.0                               USTS/ASTS

 

4.1                               Are underground storage tanks (USTs),
aboveground storage tanks (ASTs), or associated pipelines used for the storage
of petroleum products, chemicals, or liquid wastes present on site (lease
renewals) or required for planned operations (new
tenants)?                                                Yes o  No o

 

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 

Capacity

 

Contents

 

Year
Installed

 

Type (Steel, Fiberglass,
etc)

 

Associated Leak Detection / Spill Prevention
Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Note:

The following are examples of leak detection / spill prevention measures:

 

 

 

Integrity testing

Inventory reconciliation

Leak detection system

 

Overfill spill protection

Secondary containment

Cathodic protection

 

 

 

4-2.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

 

 

 

 

4-3.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?

Yes o No o

 

If so, please attach a copy of the required permits.

 

 

 

 

4-4.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the
media(s) impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all
remedial responses to the incident.

 

 

 

 

 

 

 

 

 

4-5.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?

Yes o No o

 

 

 

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

 

 

4-6.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?

Yes o No o

 

 

 

 

For new tenants, are installations of this type required for the planned
operations?

 

 

 

 

 

 

Yes o No o

 

If yes to either question, please describe.

 

 

3

--------------------------------------------------------------------------------


 

5.0                               ASBESTOS CONTAINING BUILDING MATERIALS

 

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these materials. 
Any activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

6.0

REGULATORY

 

 

 

 

6-1.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?

Yes o No o

 

If so, please attach a copy of this permit.

 

 

 

 

6-2.

Has a Hazardous Materials Business Plan been developed for the site?

Yes o No o

 

If so, please attach a copy.

 

 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

Telephone:

 

 

 

4

--------------------------------------------------------------------------------
